Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 1 of 96
      Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 2 of 96



                                                                   Page 1

1
2       UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK
3       ------------------------------------------X
        NICOLE MORRISON, AS ADMINISTRATOR FOR THE
4       ESTATE OF ROBERTO GRANT,
5                                                  PLAINTIFF,
6
                       -against-                   Case No.:
7                                                  17-CV-6779
8
        UNITED STATES OF AMERICA, ET AL,
9
                                                   DEFENDANTS.
10      ------------------------------------------X
11                             DATE: October 28, 2020
12                             TIME: 10:08 a.m.
13
14                     DEPOSITION of a non-party
15      witness, OFFICER DIONYSIA GEORGOPOULOS,
16      taken by the Plaintiff, pursuant to a
17      Subpoena and to the Federal Rules of Civil
18      Procedure, held via video conference,
19      before Patricia A. Venditti, a Notary
20      Public of the State of New York.
21
22
23
24
25

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
      Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 3 of 96



                                                                   Page 2

1
2       A P P E A R A N C E S:
3
4       THE LAW OFFICE OF ANDREW LAUFER, ESQ.
           Attorneys for the Plaintiff
5          NICOLE MORRISON, AS ADMINISTRATOR FOR THE
           ESTATE OF ROBERTO GRANT
6          264 West 40th Street, Suite 604
           New York, New York 10018
7          BY: ANDREW LAUFER, ESQ.
8
9       UNITED STATES ATTORNEY'S OFFICE
        NEW YORK SOUTHERN DISTRICT
10         Attorneys for the Defendant
           UNITED STATES OF AMERICA
11         86 Chambers Street
           New York, New York 10007
12         BY: LUCAS ISSACHAROFF, ESQ.
                       *              *            *
13
14
15
16
17
18
19
20
21
22
23
24
25

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
      Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 4 of 96



                                                                   Page 3

1
2          F E D E R A L          S T I P U L A T I O N S
3
4
5          IT IS HEREBY STIPULATED AND AGREED by and
6       between the counsel for the respective
7       parties herein that the sealing, filing and
8       certification of the within deposition be
9       waived; that the original of the deposition
10      may be signed and sworn to by the witness
11      before anyone authorized to administer an
12      oath, with the same effect as if signed
13      before a Judge of the Court; that an
14      unsigned copy of the deposition may be used
15      with the same force and effect as if signed
16      by the witness, 30 days after service of
17      the original & 1 copy of same upon counsel
18      for the witness.
19
20         IT IS FURTHER STIPULATED AND AGREED that
21      all objections except as to form, are
22      reserved to the time of trial.
23
24                        *       *       *        *
25

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
      Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 5 of 96



                                                                   Page 4

1                         OFFICER GEORGOPOULOS
2       D I O N Y S I A             G E O R G O P O U L O S,
3       called as a witness, having been first duly
4       sworn by a Notary Public of the State of
5       New York, was examined and testified as
6       follows:
7       EXAMINATION BY
8       MR. LAUFER:
9                   Q.    Please state your name for the
10      record.
11                  A.    Dionysia Georgopoulos.
12                  Q.    What is your address?
13                  A.    8 Donaldson Lane, Garnerville,
14      New York 10923.
15                        (Due to the need for this
16                   deposition to take place remotely
17                   because of the Government's order for
18                   social distancing, the parties will
19                   stipulate that the Court Reporter may
20                   swear in the witness over the video
21                   conference and that the witness has
22                   verified that she is in fact Dionysia
23                   Georgopoulos.)
24                  Q.    Good morning, Officer
25      Georgopoulos.          My name is Andrew Laufer.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
      Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 6 of 96



                                                                   Page 5

1                            OFFICER GEORGOPOULOS
2       I'm an attorney.            I represent the estate of
3       Roberto Grant in a cause of action against
4       the United States.              I'll be asking you some
5       questions regarding that.
6                            Please allow me to ask my
7       question first before you begin your
8       response as the Court Reporter can't take
9       us down at the same time.
10                           Please note that all of your
11      responses to my questions must be in verbal
12      form.            No nodding or shaking of the head as
13      the Court Reporter can't take down
14      gestures.
15                           Any time you want to take a
16      break, totally fine for whatever reason,
17      just not while a question is pending.                        You
18      have to answer the question first before
19      you take your break.
20                           Do you have any questions
21      before we begin?
22                  A.       No.
23                  Q.       Have you ever done anything
24      like this before like giving testimony?
25                  A.       Not for these type of cases.

                                   Diamond Reporting
     877.624.3287                  A Veritext Company             www.veritext.com
      Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 7 of 96



                                                                   Page 6

1                          OFFICER GEORGOPOULOS
2                   Q.     Like under oath and stuff with
3       a Court Reporter there, have you ever done
4       that?
5                   A.     Yes.
6                   Q.     Just in general, I don't need
7       to get specific about why, what types of
8       cases did you do this for?
9                   A.     Family court.
10                  Q.     Are you currently employed?
11                  A.     Yes.
12                  Q.     What are you employed as?
13                  A.     A registered nurse, RN.
14                  Q.     When did you become an RN?
15                  A.     In 2017 I got my license and in
16      2018 is when I began working as a nurse.
17                  Q.     So prior to that, what was your
18      employment, did you work for DOP?
19                  A.     Yes.
20                  Q.     What year did you graduate high
21      school?          I don't need to know where you
22      went.
23                  A.     In 2004.
24                  Q.     When were you first hired by
25      DOP?

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
      Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 8 of 96



                                                                   Page 7

1                        OFFICER GEORGOPOULOS
2                   A.   In 2014.        I'm not a hundred
3       percent sure what year.
4                   Q.   Okay, that's fine.
5                        Is that when you entered the
6       academy, around?
7                   A.   Around that time, yes.
8                   Q.   So between 2004 and 2014, did
9       you go to college?
10                  A.   I was -- I entered the military
11      so I was in the Army.
12                  Q.   When did you serve?
13                  A.   From 2000 -- I entered in 2003,
14      I left in 2004 right after high school and
15      I got out in 2013.
16                  Q.   So you served nine years?
17                  A.   More than that.               It should be
18      eleven years.
19                  Q.   Thank you for your service.
20                       What did you do in the Army?
21      Did you have any specialty or anything like
22      that?
23                  A.   I was military police.
24                  Q.   After basic, was that your
25      first assignment?

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
      Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 9 of 96



                                                                   Page 8

1                        OFFICER GEORGOPOULOS
2                   A.   No.
3                        I did finance first.               Then I
4       did a deployment and then military police.
5                   Q.   Let's talk about your MP
6       experience.
7                        Did you go to a special school
8       to learn how to become an MP?
9                   A.   Yes.
10                  Q.   Can you just give me the basic
11      of what they taught you in that school?
12                  A.   They taught me de-escalation.
13      They taught me riot control, manning a
14      post, like arson duty.                Then I belong to a
15      military police combat unit, so combat
16      skills.
17                  Q.   Did they teach you how to deal
18      with prisoners, overseeing them?
19                  A.   Yes.
20                  Q.   Keep them safe, things of that
21      nature?
22                  A.   Yes.
23                  Q.   Could you describe for me the
24      training that you received in the military
25      to do that?

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 10 of 96



                                                                  Page 9

1                        OFFICER GEORGOPOULOS
2                   A.   They trained me on how to
3       transport prisoners, how to handcuff
4       properly, prisoner rights, what to do in
5       certain situations, emergencies.
6                   Q.   Like giving CPR?
7                   A.   They did teach CPR, but they
8       taught like basic CPR.
9                   Q.   How about dealing with
10      prisoner-on-prisoner violence?
11                  A.   The prisoner-on-prisoner
12      violence they did teach basically how to --
13      that's considered an emergency situation,
14      so how to handle that.
15                  Q.   How long was the schooling that
16      you went to?
17                  A.   It was for nine weeks, I
18      believe.
19                  Q.   Did they teach you anything
20      about investigating prisoner-on-prisoner
21      incidents, injuries to prisoners, maybe
22      someone who may have died?
23                  A.   They just taught us -- so
24      that's the ID, that's a special assignment
25      and I didn't belong to that, but they do

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 11 of 96



                                                                 Page 10

1                        OFFICER GEORGOPOULOS
2       teach you on how to write reports, how to
3       write a report and that's pretty much it.
4       To write a report and how to preserve
5       evidence, how to de-escalate the situation
6       if you're coming in and they're still
7       fighting.
8                   Q.   You were an MP from what period
9       to what period while you were in the
10      military?
11                  A.   2007 all the way until I left.
12                  Q.   That was maybe 2013 or so?
13                  A.   Just about, yeah.
14                  Q.   Were you honorably discharged?
15                  A.   Yes.
16                  Q.   Was that about the time that
17      you applied to be a correction officer for
18      DOP?
19                  A.   Yes, after I left.
20                  Q.   How did you go about doing
21      that?
22                  A.   I went about it talking to
23      other service members, most service members
24      that are MPs they tend to go into law
25      enforcement.         So I had a few supervisors

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 12 of 96



                                                                 Page 11

1                            OFFICER GEORGOPOULOS
2       that sort of guided me into how to apply
3       and how to enter law enforcement on the
4       civilian side.
5                   Q.       Do you recall, I think I asked
6       you this earlier, do you recall when you
7       were initially hired by DOP?
8                   A.       Yes.
9                   Q.       When was that?
10                  A.       I know it was in October of
11      2014.            I'm just not sure about the year.
12                  Q.       That's okay, don't worry.
13                           Did you initially -- what was
14      your first assignment when you were hired?
15                  A.       I was a CO.
16                  Q.       Did they assign you a
17      particular location?
18                  A.       No.    I didn't have an assigned
19      unit because I was new.
20                  Q.       How about in terms of like
21      location, where you worked, correctional
22      facility?
23                  A.       MCC New York.
24                  Q.       How long -- you worked a bit
25      before you went to the academy; is that

                                    Diamond Reporting
     877.624.3287                   A Veritext Company           www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 13 of 96



                                                                 Page 12

1                        OFFICER GEORGOPOULOS
2       correct?
3                   A.   Right.
4                   Q.   How long did you work before
5       you went to the academy?
6                   A.   I know for sure it was longer
7       than the 90 days.            For my understanding
8       they are supposed to send you to the
9       academy within 90 days, but I was sent
10      after.
11                  Q.   Any particular reason why they
12      did that or you don't know?
13                  A.   Something to do with the hold
14      on the academy side.              I'm not a hundred
15      percent sure.          They extended the on-the-job
16      training prior to going into the academy.
17                  Q.   Right, to make sure that the
18      job was suitable for you?
19                  A.   I'm not sure if that was the
20      reason why, but...
21                  Q.   That's fine.
22                       Where is the academy located,
23      down in Georgia?
24                  A.   In Georgia.
25                  Q.   Where in George?

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 14 of 96



                                                                 Page 13

1                        OFFICER GEORGOPOULOS
2                   A.   Glen Cove.
3                   Q.   How long was the academy for?
4                   A.   Two weeks.
5                   Q.   Can you just describe for me
6       what you learned at the academy?
7                   A.   It was a lot of information.
8       Let's see.        How to basically manage, how to
9       understand the prison system, the hierarchy
10      of it, the management side of it.                     My
11      responsibilities, my duties.
12                       They gave us a lot of
13      scenario-based training.                 Basically how to
14      react to certain situations.
15                  Q.   Prisoner-on-prisoner violence?
16                  A.   Prisoner-on-prisoner violence.
17      I remember there was one training with --
18      it wasn't for me necessarily because MCC is
19      a high-rise building, but they do teach you
20      on what happens when inmates are outside in
21      a courtyard and how you have regular
22      civilians from the local area reacting to
23      certain inmates.
24                       For example, we do have a lot
25      of convicted pedophiles and basically how

                                  Diamond Reporting
     877.624.3287                 A Veritext Company               www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 15 of 96



                                                                 Page 14

1                        OFFICER GEORGOPOULOS
2       to de-escalate that situation.                    How to
3       separate the inmates from regular civilians
4       and how to keep control basically and
5       de-escalate.
6                   Q.   Care, custody and control of
7       the inmates?
8                   A.   Correct.
9                   Q.   How about investigating
10      inmate-on-inmate violence?
11                  A.   We were taught basically how to
12      separate.        So if there is a fight everyone
13      gets separated and then from there we are
14      suppose to of course respond by pressing a
15      body alarm and the lieutenant and a few
16      staff should come up and SIA should be
17      notified and typically that's done by the
18      lieutenant.
19                       Out of courtesy of course we
20      notify SIA at well just so they're aware.
21                  Q.   You can directly notify SIA?
22                  A.   I used to do it, but
23      technically it's supposed to come from the
24      lieutenant, but it's still a heads up, hey,
25      there was a situation that happened here.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 16 of 96



                                                                 Page 15

1                        OFFICER GEORGOPOULOS
2                   Q.   Is that the operations
3       lieutenant?
4                   A.   Typically it's the operations
5       lieutenant.         Sometimes if the operations
6       lieutenant is handling another situation,
7       then the activities lieutenant takes over.
8                   Q.   Okay.
9                        Did you successfully complete
10      the academy?
11                  A.   Yes.
12                  Q.   What was your first assignment?
13      Like what correctional facility were you
14      assigned to out of the academy?
15                  A.   Metropolitan Correctional.
16                  Q.   Manhattan?
17                  A.   In Manhattan.
18                  Q.   Do you recall what time period
19      that was?
20                  A.   From the time I got hired in
21      the DOP up until when I had resigned which
22      was in 2019.
23                  Q.   Is there any reason why you
24      resigned?
25                  A.   Yes.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 17 of 96



                                                                 Page 16

1                         OFFICER GEORGOPOULOS
2                         I resigned because I had my
3       license now as a registered nurse.                      I
4       thought it was that time to step out of law
5       enforcement and begin my career as a
6       registered nurse.
7                   Q.    Congratulation on that as well?
8                   A.    Thank you.
9                   Q.    So when you were first assigned
10      to be DOP, do you recall having heading to
11      MCC?         Do you recall the date?
12                  A.    I just know I got hired
13      October.         I believe it was October 5, 2014.
14      Again, the year I don't remember.
15                  Q.    When you were first hired after
16      the academy, I mean not hired, when you
17      were placed back at MCC, could you describe
18      for me what your initial assignment was?
19                  A.    I had a lot of assignments
20      because I was new.             I was rotated to
21      different units.
22                  Q.    Did any of your assignments
23      require you to work out of 11 South?
24                  A.    Yes.
25                  Q.    You're familiar with the prison

                                  Diamond Reporting
     877.624.3287                 A Veritext Company                www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 18 of 96



                                                                 Page 17

1                        OFFICER GEORGOPOULOS
2       layout; right?
3                   A.   Yes.
4                   Q.   In relation to the entire
5       prison, where is 11 South located?
6                   A.   11 South, that's the last floor
7       before you hit the rooftop floor.                     It was
8       the only unit where it's an open tier.
9                        So the other units house two
10      inmates per cell, but in 11 South it was
11      about 14 to 16 inmates per tier.                     So it's
12      an open bay.
13                  Q.   How many tiers were there?
14                  A.   Six.
15                  Q.   The time period I really want
16      to focus on is maybe like May of 2015.                        It
17      may have changed subsequent to that, I'm
18      not sure, but that's really the time period
19      in terms of the way you describe things I
20      want to know about.
21                  A.   Okay.
22                  Q.   Are there any stations or guard
23      posts located within 11 South --
24                  A.   Yes.
25                  Q.   -- during that time period?

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 19 of 96



                                                                 Page 18

1                        OFFICER GEORGOPOULOS
2                   A.   Yes.
3                   Q.   Where would they be located?
4                   A.   So when you come into the unit
5       there is the kitchen area, then when you
6       walk straight forward it would be on the
7       left-hand side.           So it's the bubble.
8       That's basically the officer's station.
9                   Q.   Is that an enclosed area, is it
10      just a desk or something else?
11                  A.   It's an enclosed area.
12                  Q.   How many officers can fit in
13      there?
14                  A.   With three officers it's
15      crowded, but you can fit three.                    You can
16      fit four, it's very crowded.                   It's a small
17      station.
18                  Q.   Usually, how many officers are
19      assigned to that post?
20                  A.   During that time it's usually
21      two officers for that particular unit.
22                  Q.   Prior to May of 2015 do you
23      recall ever being assigned to that post?
24                  A.   I don't recall specifically.
25      Again, I was rotated to many units.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 20 of 96



                                                                 Page 19

1                        OFFICER GEORGOPOULOS
2                   Q.   So would it be fair to say that
3       during the time period of May 2015 you were
4       still in this rotational phase?
5                   A.   Correct.
6                   Q.   Do you recall when you were
7       assigned to 11 South around this time
8       period how you would go about doing your
9       duties and responsibilities for care,
10      custody and control of the inmates?
11                  A.   How I did it?
12                  Q.   Yes.
13                  A.   I recall.
14                  Q.   Could you describe for me how
15      you would go about doing it?
16                  A.   Usually, I would come in, I was
17      told where I would be working at.                     I would
18      go and relieve the officer and usually when
19      you come in that's typically when the count
20      begins, once the new officers are on duty.
21      That's what I did.
22                       Typically in that unit we wait
23      for the second officer, you don't go by
24      yourself to any of the tiers.
25                  Q.   Right.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 21 of 96



                                                                 Page 20

1                        OFFICER GEORGOPOULOS
2                        There is usually a gate that
3       prevents people from going inside the tier
4       from the main area; is that correct?
5                   A.   Right.      If we have the gates
6       locked, yes.
7                   Q.   Would you patrol the various
8       tiers in front of these gates regularly
9       when you're assigned that post?
10                  A.   You do patrol throughout the
11      shift, but when you come in initially all
12      the inmates are already inside the tier,
13      the gates are locked and it should be count
14      down time.
15                       Meaning me and that second
16      officer, we are going to go tier by tier
17      and inspect the inmates head to toe and
18      every inmate is standing up for the count.
19                  Q.   Do you go inside the tiers to
20      do that?
21                  A.   Yes.
22                  Q.   Is there anything else that you
23      do when you patrol the tier after the
24      count?
25                  A.   As long as we count them, every

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 22 of 96



                                                                 Page 21

1                        OFFICER GEORGOPOULOS
2       inmate is standing.              There is bathrooms
3       inside the tiers, if there is somebody
4       using the bathroom we hold the count until
5       they get out of the bathroom and stand like
6       everybody else.           We lock the gates and we
7       continue counting the next tiers.
8                   Q.   You ensure that everyone is
9       there?
10                  A.   Correct.
11                  Q.   After everyone is there you're
12      fine?
13                  A.   Right.
14                       We take -- we do -- basically
15      we count so we should know how many heads
16      are in each tier and the standing is to
17      make sure that they can stand.
18                  Q.   Right, and that they're
19      physically capable of doing it?
20                  A.   Right.      They're physically
21      capable, there isn't anything broken or
22      wasn't a recent fight or anything like
23      that.
24                  Q.   How often do you patrol the
25      various tiers outside of the gate during a

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 23 of 96



                                                                 Page 22

1                           OFFICER GEORGOPOULOS
2       tour?
3                   A.      During the tour, a few times.
4       We will make rounds.               We inspect certain
5       tiers.           It's more random which tiers we go
6       to.         We inspect the bathrooms of each tier.
7       We inspect -- basically what we are looking
8       for if there is any contraband inside these
9       tiers and we are just observing and
10      looking.
11                  Q.      During your patrols, do you go
12      inside the actual tiers?
13                  A.      Yes.
14                  Q.      You don't do that by yourself;
15      right?
16                  A.      At that time in that unit, no.
17      That's when there was a second officer
18      there.
19                  Q.      Why was that unit special in
20      any way that you couldn't do it by
21      yourself?
22                  A.      Well, the thing is that that's
23      a male unit and that there was a few units
24      that were known to have more fights than
25      other units and that was one of the units

                                   Diamond Reporting
     877.624.3287                  A Veritext Company            www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 24 of 96



                                                                 Page 23

1                        OFFICER GEORGOPOULOS
2       that seemed to have a little bit of an
3       issue.
4                   Q.   Were some of those issues also
5       prisoners playing a choking game, anything
6       like that?        They would choke each other
7       out?
8                   A.   I don't know about the choking
9       part, but I do know that, you know, it's a
10      jail, so there would be fights, lots of
11      contraband would be found.
12                       If you look at the actual walls
13      of the unit, the ceilings, there would be
14      metal pieces missing from certain areas, so
15      we took that into account and report.
16                  Q.   What would those metal pieces
17      be used for?         Why were they missing?                Let's
18      withdraw that question and ask why were
19      those metal pieces missing?
20                  A.   We can only assume why they
21      were missing, but these are like the metal
22      pieces for like the central air, I guess
23      whatever system the jail ran on and if
24      there is metal pieces missing, these are
25      metal, like hard wire pieces, so most

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 25 of 96



                                                                 Page 24

1                        OFFICER GEORGOPOULOS
2       likely to make weapons out of them to hide
3       them somewhere.
4                   Q.   You talked a little bit about
5       contraband, like drugs and things of that
6       nature; is that correct?
7                   A.   Right.      Drugs and other
8       contraband.
9                   Q.   Was that a problem during this
10      time period in this unit?
11                  A.   That was a problem in almost
12      every unit, but, yes, in that unit as well.
13                  Q.   How about the drug K2, have you
14      ever heard of that drug?
15                  A.   Before coming into the jail I
16      didn't know what it was.                 Coming into the
17      jail I learned what it was and it has a
18      particular smell.
19                  Q.   Was it a problem in that unit
20      during that time period?
21                  A.   Yes.
22                  Q.   Were prisoners dealing K2 to
23      other prisoners?
24                  A.   That was the assumption.
25                  Q.   What do you know K2 to be?

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 26 of 96



                                                                 Page 25

1                        OFFICER GEORGOPOULOS
2                   A.   I just know it smelled really
3       bad and we did have -- we had a few
4       instances, not necessarily in that unit in
5       11 South, but there were other units where
6       I remember there was a situation where they
7       were so high on K2 one inmate was paranoid,
8       he said he saw things that were not there.
9                        We had instances where inmates
10      ran naked in the units because they were so
11      high, but then again we didn't know.                       We
12      don't know what drugs they were taking.                         We
13      just -- because of the smell we would
14      assume it would be K2.
15                  Q.   If you smelled this specific
16      smell, did you have any kind of
17      responsibility or anything that you did
18      about it?
19                  A.   The only thing that you can do
20      is look for it.           If you smell it, someone
21      has it in the unit, you just have to keep
22      looking.
23                       Sometimes randomly you would
24      find it, but they were very good in hiding
25      it somewhere.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 27 of 96



                                                                 Page 26

1                        OFFICER GEORGOPOULOS
2                   Q.   As soon as you smell it you
3       would go investigate in other words?
4                   A.   Right, because the smell was
5       very particular.            It used to give me
6       headache.
7                   Q.   Do you know if K2 is known as
8       synthetic marijuana?
9                   A.   I don't know if it's a
10      synthetic marijuana just because I don't
11      know how it's made.              I don't know what it
12      has in it.
13                  Q.   No problem.
14                       Do you know how prisoners would
15      consume K2?
16                  A.   I just know that based on the
17      cloud of smoke I used to see quite often
18      I'm guessing they would smoke it.
19                  Q.   They would smoke it, okay.
20      Fair enough.
21                       I'm going to draw your
22      attention to an incident involving my
23      client, Roberto Grant.
24                       Prior to this incident, did you
25      ever know who Roberto Grant was?

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 28 of 96



                                                                 Page 27

1                          OFFICER GEORGOPOULOS
2                   A.     I remember him.
3                   Q.     Did you have any kind of --
4       prior to this incident, did you have any
5       kind of interaction with him at all?
6                   A.     I had a few interactions with
7       him.
8                   Q.     Could you describe for me those
9       interactions?
10                  A.     Sure.
11                         He was not a problematic
12      inmate.          He just kind of went about his
13      business.          Good morning, ma'am, that's it.
14      Very calm typically.                I never witnessed him
15      getting into any altercations with any
16      inmates.          He was calm.
17                  Q.     That's a good thing.
18                         Was there any allegations that
19      you were aware of that he might have been
20      smoking or dealing K2?
21                  A.     There were allegations after
22      the incident.          I personally though had
23      never seen him.             I mean obviously they're
24      not going to do it in my face.
25                  Q.     Right.

                                    Diamond Reporting
     877.624.3287                   A Veritext Company           www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 29 of 96



                                                                 Page 28

1                        OFFICER GEORGOPOULOS
2                        So you didn't witness it.
3       Okay, fair enough.
4                        I'm going to draw your
5       attention to May 18, 2015, the date of the
6       incident involving my client.
7                        Do you recall if you were
8       working that evening?
9                   A.   Yes, I was working.
10                  Q.   Do you recall who you were
11      working with?
12                  A.   With Officer Kearins.
13                  Q.   Had you worked with Officer
14      Kearins before that evening?
15                  A.   Yes.
16                  Q.   What kind of work relationship
17      did you have with Officer Kearins?
18                  A.   I had a good rapport with him.
19      He was one of the officers that I remember
20      that trained me when I first started.                        He
21      was a very thorough very good officer.
22                  Q.   How many times prior to this
23      evening do you recall working with him?
24                  A.   When I first got hired in the
25      DOP I worked with him a bit, quite a bit.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 30 of 96



                                                                 Page 29

1                        OFFICER GEORGOPOULOS
2       I don't know how much of it, but definitely
3       he trained me and he trained me well.
4                   Q.   What tour were you working that
5       day, do you recall?
6                   A.   I believe I was working the
7       evening tour, so from 4:00 p.m. to
8       midnight.
9                   Q.   During that tour, do you recall
10      doing your normal rounds?
11                  A.   I know I made rounds.               I don't
12      remember the specifics of the rounds, but I
13      do remember it.
14                  Q.   Did you do those rounds with
15      Officer Kearins or by yourself?
16                  A.   For the most part we will do
17      them together, but there were times when we
18      basically spread and he was in one area, I
19      was leaving another area.
20                  Q.   During that tour, prior to the
21      incident involving my client, did you smell
22      that K2 smell?          Did you smell any of that?
23                  A.   I smelled it when the inmates
24      were shouting and screaming in the tier and
25      when we approached the tier.                   I remember

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 31 of 96



                                                                 Page 30

1                        OFFICER GEORGOPOULOS
2       the smell and the cloud of smoke.
3                   Q.   Do you recall during this time
4       period was K2 a problem in that particular
5       tier?
6                   A.   Not necessarily in that
7       particular tier.            In the whole jail I felt
8       like it was an issue.
9                   Q.   Let's talk about the incident a
10      bit.
11                       What was your first indication
12      that something involving my client was
13      going on?
14                  A.   When the inmates started
15      yelling and screaming, but I still didn't
16      know who it was.            I didn't know who it was
17      until I was actually inside of the tier and
18      I saw his face.
19                  Q.   So you first became aware
20      something was wrong involving -- you know
21      just something was wrong in general, what
22      did you do when you heard the other inmates
23      yelling or screaming or whatever?
24                  A.   So this was happening after
25      lockdown.        So this was 10:00 p.m. lockdown.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 32 of 96



                                                                 Page 31

1                          OFFICER GEORGOPOULOS
2                   Q.     Right.
3                   A.     Meaning everyone was already
4       locked in their respective tiers.
5                   Q.     Right.
6                   A.     So once we were done I remember
7       the tier is the tier all the way to the
8       left on the bottom and I remember that
9       because it was the last tier we were in.
10                         So when we did the count for
11      that tier, every inmate there was standing.
12      We counted and then we locked the gate.                         We
13      went back in the bubble and a short time
14      after that they were yelling and screaming.
15                         So when me and the other
16      officer went down to the tier they were
17      already -- the gate was already closed and
18      locked.          They just said he is not moving.
19                  Q.     Upon hearing that, what, if
20      anything, did you do?
21                  A.     I asked whose not moving?
22                  Q.     Did you receive a response?
23                  A.     No.
24                  Q.     You didn't receive a response,
25      what did you do?

                                    Diamond Reporting
     877.624.3287                   A Veritext Company           www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 33 of 96



                                                                 Page 32

1                            OFFICER GEORGOPOULOS
2                   A.       One of the inmates said, well
3       aren't you going to open the grill, the
4       door?            I said no.      Because we don't know
5       what's going on, but the officer -- we
6       pressed the body alarm and they just kept
7       saying he is not moving.
8                            So when Kearins pressed the
9       body alarm, that's the only information I
10      got, he is not moving.                    I didn't know who
11      it was, but once he pressed the BA, I
12      stepped out to go get the stretcher because
13      that's all I knew from what I was being
14      told, he is not moving.
15                           So I went to go get the
16      stretcher to kind of save time, you know.
17      It takes a little while for the officers to
18      respond up there, so I figured let me grab
19      the stretcher like that so we are not
20      wasting time here.
21                  Q.       How long does it take the
22      officers to respond?
23                  A.       Typically they're there within
24      a minute.
25                  Q.       Where was the stretcher

                                      Diamond Reporting
     877.624.3287                     A Veritext Company         www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 34 of 96



                                                                 Page 33

1                        OFFICER GEORGOPOULOS
2       located, was it on the tier, was it
3       somewhere else in the unit?
4                   A.   It was outside of the unit in
5       the hallway.
6                   Q.   Which tier was this occurring
7       on, do you recall?
8                   A.   When you come inside the jail
9       it's the tier that is all the way to this
10      side, to my right bottom tier (indicating).
11                  Q.   Right bottom, okay.              There are
12      tiers above it?
13                  A.   Yes, there is a tier in the
14      top, in the bottle and there are middle
15      tiers, top and bottom.                The left-hand side
16      top and bottom and there are the stairs to
17      go to the second floor.
18                  Q.   So this was the bottom tier?
19                  A.   Correct.
20                  Q.   This is something that is
21      easily accessible when you have to go into
22      the jail, right?            That's one of the first
23      tiers you see?
24                  A.   Yes.
25                  Q.   So you went to get the

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 35 of 96



                                                                 Page 34

1                        OFFICER GEORGOPOULOS
2       stretcher.        After you got the stretcher,
3       what, if anything, did you do?
4                   A.   The officers were coming up so
5       that's when the door was unlocked.                      We went
6       in and I looked and it was -- if you go
7       inside the tier straight all the way to the
8       left bottom bunk and that's where the
9       inmate was found.
10                  Q.   Was he on the bunk, floor,
11      something else?
12                  A.   He was on the bunk, bottom
13      bunk.
14                  Q.   What, if anything, did you
15      observe when you initially saw him?
16                  A.   He wasn't responding to us.
17                  Q.   Did you know which inmate this
18      was at that time?
19                  A.   No, because I didn't see his
20      face because of the lighting right away.
21                  Q.   Was it darker because it was
22      after count?
23                  A.   It was after the count, so
24      sometimes the lights are kind of dark in
25      there and then some of the inmates, they

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 36 of 96



                                                                 Page 35

1                        OFFICER GEORGOPOULOS
2       kind of rip their blankets and put it over
3       the lighting.          That usually happens after
4       lockdown because we will take it from them.
5       That's considered contraband, once you
6       destroy property.
7                   Q.   So you didn't see his face.
8       What, if anything, did you do when you were
9       in the tier?
10                  A.   Well, he wasn't moving so I
11      remember getting the stretcher ready and
12      the two officers brought the inmate down to
13      the ground.
14                  Q.   Which two officers did that?
15                  A.   I know one of the officers was
16      Kearins, but I don't remember who was the
17      other officer.          There was a lot of officers
18      at that point.
19                  Q.   What, if anything, did they do
20      with him on the ground?
21                  A.   They just basically took him
22      off the bottom bunk and placed him on the
23      ground, but I didn't know how because I was
24      focusing on opening the stretcher and
25      making sure that it's flat.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 37 of 96



                                                                 Page 36

1                        OFFICER GEORGOPOULOS
2                   Q.   Do you know -- when they were
3       transporting him from the bunk to the
4       ground, do you know whether or not they may
5       have accidently dropped his body or dropped
6       his body at all?
7                   A.   I was told that after.               That
8       was one of the accusations.                    I didn't see
9       them directly doing it and I didn't think
10      it was true because even though I didn't
11      see it I would have heard like a thud maybe
12      because he was in the bottom bunk.                      So I
13      didn't think that was possible.                    The bottom
14      bunk is pretty low to the ground as is it.
15                  Q.   How far from the ground is it,
16      do you recall?
17                  A.   I just know it's low.               I don't
18      know how far down.             It's a bottom bunk.               It
19      hits me probably -- I'm five foot three, it
20      hits me right above my kneecap.                    It's
21      pretty low.
22                  Q.   What, if anything, did they do
23      with him?
24                  A.   That's when I had seen him, I
25      saw who it was and I remember his gray

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 38 of 96



                                                                 Page 37

1                         OFFICER GEORGOPOULOS
2       pants, he had like a stain in front of the
3       gray pants.         It looked like he went on
4       himself.         His skin wasn't the same from
5       what I remembered.             So he had like shiny
6       dark skin and he was really gray and he had
7       foam coming out of his mouth.
8                         So I went and touched his
9       wrist, I wanted to check if he had a pulse
10      because he wasn't listening to us.                      He
11      wasn't responding.             He wasn't moving at
12      all.
13                  Q.    Did you notice any blood on him
14      or on his face or anything?
15                  A.    I never noticed blood.              I just
16      remember the foam out of his mouth.                       I
17      remember the stain that he had on his
18      sweatpants.         He had gray sweatpants.
19                  Q.    Was he wet anywhere else on his
20      body, do you recall?
21                  A.    I don't remember.
22                        Those are the two main things
23      that I remember seeing and then his skin.
24                  Q.    What, if anything, after you
25      saw him and made this initial observation,

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 39 of 96



                                                                 Page 38

1                        OFFICER GEORGOPOULOS
2       did you see anything else?
3                   A.   No, because I had checked his
4       pulse and once I didn't feel a pulse I told
5       Kearins we have to do CPR, he is not -- I
6       don't feel a pulse.
7                   Q.   Who did CPR, do you know?
8                   A.   Me and Officer Kearins.
9                   Q.   Both of you administered CPR?
10                  A.   Yes.
11                  Q.   Could you describe for me how
12      you administered CPR?
13                  A.   So I did -- I was the chest.                   I
14      did the chest compressions and Kearins did
15      the breaths, the rescue breaths.
16                       However, when he did the rescue
17      breaths I remember looking and I didn't see
18      his chest rising.            So I told Kearins I
19      don't think the breath went in, give him
20      another breath and I'll continue the chest
21      compressions.
22                  Q.   Do you have any idea why you
23      think the breath didn't go in?
24                  A.   I had no idea why.
25                  Q.   Did you see any injury to Mr.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 40 of 96



                                                                 Page 39

1                        OFFICER GEORGOPOULOS
2       Grant's throat at all?
3                   A.   No.
4                        I didn't know anything until
5       after the warden sent us an e-mail with the
6       autopsy report and that's when I kind of
7       figure why the breaths weren't going in.
8                   Q.   What were you -- what was your
9       determination once you received the autopsy
10      report?
11                  A.   My determination?
12                  Q.   Yes, what did you think
13      happened to him?            This is just you saying,
14      this not anyone else?
15                  A.   I truly felt that he was
16      murdered inside the tier.
17                  Q.   Do you feel it was another
18      prisoner that may have done that?
19                  A.   It had to have been another one
20      because they were locked down at the time
21      and it was whoever was inside that tier.
22                       They were locked down and I
23      remember for the 10:00 count he was
24      standing up with no issues.                    So I felt like
25      from the moment we locked the grill and we

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 41 of 96



                                                                 Page 40

1                            OFFICER GEORGOPOULOS
2       stepped away, whatever happened in my mind
3       happened at that time.
4                   Q.       How long before you discovered
5       Mr. Grant in the condition that he was in
6       when the alarm was sounded was the count?
7       How long before that?
8                   A.       How long was the count?
9                   Q.       No.
10                           How long prior to the incident
11      to my client was the count that evening;
12      was it an hour before, half an hour before?
13                  A.       I remember the count always
14      starts specifically around 10, 10:00 p.m.
15      Because that tier was the last tier that we
16      counted, so it wasn't that long before they
17      started yelling and screaming from that
18      tier.            I just don't remember the time
19      frame.            It didn't take that long.
20                  Q.       20 minutes, 15 minutes, 10
21      minutes, half an hour?
22                  A.       I would say maybe around that
23      time.            It wasn't long.
24                  Q.       At the count Mr. Grant seemed
25      fine to you?

                                   Diamond Reporting
     877.624.3287                  A Veritext Company            www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 42 of 96



                                                                 Page 41

1                        OFFICER GEORGOPOULOS
2                   A.   Every inmate was fine because
3       they were all standing.                 Even inmates that
4       -- like some inmates are lazy, they don't
5       want to get up and stand up.                   We are not
6       doing a count until everybody stands up.
7       That's just to assure that they can
8       physically stand up.
9                   Q.   So after you and Officer
10      Kearins were administering CPR, what, if
11      anything, did you guys do when you saw it
12      wasn't working?
13                  A.   So I told him to do the jaw
14      thrust which is basically -- so you do the
15      jaw thrust if you don't know what happened.
16      That's to ensure that you don't injure the
17      neck or the spine of whoever you're
18      administering CPR to.
19                  Q.   Did he do that?
20                  A.   He did.
21                  Q.   Was it effective?
22                  A.   It was somewhat effective.                  I
23      saw the chest rise a little bit, but if the
24      breaths are going in a little bit, it
25      counts as a breath going in.                   It's just

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 43 of 96



                                                                  Page 42

1                        OFFICER GEORGOPOULOS
2       initially it really wasn't -- I didn't see
3       the chest rising.
4                   Q.   So after that was done, did Mr.
5       Grant regain consciousness or was he
6       responsive in any way?
7                   A.   No.
8                   Q.   What, if anything, did you and
9       Officer Kearins do after that?
10                  A.   I continued doing CPR.               I
11      remember somebody put the defibrillator
12      like right next to me, but I don't remember
13      who gave it to me because it was a lot of
14      officers and I was focused on the CPR.
15                  Q.   Did you deploy the
16      defibrillator?
17                  A.   Yes.
18                  Q.   Was it effective?
19                  A.   No.
20                       It gave him a couple of shocks
21      then it told us to continue CPR which we
22      did and at some point I believe it was the
23      lieutenant that said, all right, once
24      you're done with that compression, you guys
25      got to switch which we did, but he never --

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 44 of 96



                                                                 Page 43

1                        OFFICER GEORGOPOULOS
2       the machine gave the shocks as it said and
3       he never woke up.
4                   Q.   Was that Lieutenant Delaney?
5                   A.   Yes.
6                   Q.   When you say switch, you
7       started doing breaths and Kearins started
8       doing chest compressions?
9                   A.   Until we saw other officers
10      stepped in.
11                  Q.   To do what?
12                  A.   To do CPR because I don't
13      recall for how long we were doing it, but
14      because we had initiated it, I just
15      remember being there for a while.
16                  Q.   What happened, if anything --
17      were those subsequent officers that took
18      over to you successful?
19                  A.   No one was successful, but we
20      continued -- I remember doing the
21      continuation of CPR all the way through the
22      ambulance stretcher.              So the CPR never
23      stopped.
24                  Q.   At some point was Mr. Grant's
25      body moved to the stretcher?

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 45 of 96



                                                                 Page 44

1                        OFFICER GEORGOPOULOS
2                   A.   Yes.
3                   Q.   CPR was still being done on
4       him?
5                   A.   Yes.
6                   Q.   Was he transported out of the
7       unit?
8                   A.   He was transported out of the
9       unit.
10                  Q.   That was by other COs?
11                  A.   By other COs because I had to
12      stay inside the unit.
13                  Q.   He was eventually brought I
14      guess to New York City EMS?
15                  A.   I think it was EMS.              I'm not
16      sure what service.
17                  Q.   After Mr. Grant left the tier,
18      you just didn't see him again; right?
19                  A.   Right, but I remember when they
20      were taking him out they were still doing
21      CPR while they were rolling him out.
22                  Q.   After he left the tier, did you
23      speak to any inmates about what happened?
24                  A.   I started yelling at them what
25      happened and by that time no inmate was

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 46 of 96



                                                                 Page 45

1                        OFFICER GEORGOPOULOS
2       inside the tier.
3                        While all of that was being
4       done, they were actually moved.                    Everybody
5       was kicked off the tier and they were
6       already in the gym area.                 They were locked
7       inside of the gym area.
8                   Q.   You were yelling at them?
9                   A.   Yes.
10                  Q.   Were you upset about what
11      happened?
12                  A.   Yes, because I didn't know what
13      happened and I'm asking what happened and
14      no one is answering.
15                  Q.   Did you speak to any of those
16      inmates individually about what may have
17      happened?
18                  A.   I didn't approach any inmate
19      individually, but I remember some inmates
20      approaching me.
21                  Q.   That evening?
22                  A.   Not that evening.
23                  Q.   At another time?
24                  A.   Another time after.
25                  Q.   Do you recall what inmates

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 47 of 96



                                                                 Page 46

1                         OFFICER GEORGOPOULOS
2       approached you about Mr. Grant's death?
3                   A.    I don't remember all the
4       inmates.         I remember one inmate, I don't
5       remember his name, but he has like a
6       missing left eye or he is blind I guess in
7       one eye.
8                         He basically approached me and
9       said, hey, I heard you killed Grant.
10                  Q.    He said that to you, that you
11      killed Grant?
12                  A.    And I responded and I said, no,
13      I heard you killed him.
14                  Q.    Did he say anything to that?
15                  A.    No.   He started laughing and
16      walked away.
17                  Q.    He was just being stupid
18      basically?
19                  A.    Basically, yes.              And I
20      responded stupidly as well.
21                  Q.    Any other inmates did you
22      discuss this with?
23                  A.    There was another inmate, I
24      just don't remember his name, that
25      basically said they were playing around in

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 48 of 96



                                                                 Page 47

1                        OFFICER GEORGOPOULOS
2       the tier, it was just an accident and I
3       kind of -- I know I showed my expression on
4       my face and I didn't believe -- I mean,
5       it's an inmate, they're going to say stuff
6       as far as accusations and stuff, it's just
7       that the inmate was -- Grant was wheeled
8       out and not moving, so how is that playing
9       around?
10                  Q.   How is that a game?
11                  A.   Right.
12                  Q.   Was there any allegation that
13      Mr. Grant may have had to do with him
14      dealing K2?
15                  A.   There were many allegations
16      after the incident happened and, again, I
17      had never physically seen him dealing
18      anything.        If something was done it had to
19      have been behind our backs.                    As drug
20      related, usually a lot of the instances
21      that were happening in the building were
22      drug related instances.
23                       Then when we were at the tier
24      while they were yelling saying that he
25      wasn't moving there was a huge thick cloud

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 49 of 96



                                                                 Page 48

1                        OFFICER GEORGOPOULOS
2       of smoke and the smell of K2 was there.
3       So, again, we didn't know if it was an
4       overdose of it.           We don't know.            We didn't
5       know what happened, why was he not moving.
6                   Q.   Was there any reason why the
7       wardens sent out the autopsy report to you
8       and others?
9                   A.   I have no idea.               Because once I
10      received -- there was a few of us that
11      received the report.              I'm not sure if they
12      did it sort of to like let us be aware of,
13      you know, the awareness, like of what
14      happened, but even with the autopsy report
15      I only made an assumption on my own.                       I
16      still don't know what happened.
17                  Q.   That's fine.           I understand this
18      is just your belief.
19                  A.   Yeah.
20                  Q.   Did you hear any rumors of
21      maybe why he died at all?
22                  A.   Just that they were playing
23      around, that was I remember one.                     The other
24      thing that I found very odd, and it came
25      from one of the officers, and we were

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 50 of 96



                                                                 Page 49

1                         OFFICER GEORGOPOULOS
2       talking about it.            From my understanding
3       Grant was not inside that tier with unknown
4       inmates.         He apparently had a friend there
5       that was inside the same tier as him from
6       the streets.         Like from before they came
7       into the jail.
8                         So I just happened to say how
9       is it you have your bestie in the same tier
10      and you don't know what happened.
11                  Q.    The prisoners generally -- it's
12      your experience prisoners generally don't
13      talk about things that might be illegal
14      that they may witness?
15                  A.    They don't, but it's not that
16      they don't talk about it, the thing is they
17      make up stuff to kind of throw attention
18      another way or flip it and accuse someone
19      that has nothing to do with things.
20                        So it's not just the not
21      telling the truth, it's also in addition to
22      that now you're making up the whole story
23      and that happens often.
24                  Q.    Did you hear any rumors about
25      after Mr. Grant was choked or put in the

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 51 of 96



                                                                 Page 50

1                        OFFICER GEORGOPOULOS
2       condition that he was in, that people were
3       taking drugs off him at all?                     People were
4       stealing drugs from his crotch area?
5                   A.   I remember when we approached
6       the tier they were trying, but it was a
7       thick cloud of smoke.               You can do this to
8       fan out a thick cloud of smoke
9       (indicating).          There was a lot of movement.
10                  Q.   For the record, waving your
11      hands to get rid of the smoke?
12                  A.   Waving my hands.               That's what
13      some of the inmates were doing, they were
14      waving out the smoke.               They know I get very
15      irritated when I smell it.                     They were
16      trying to wave it out and I saw fast
17      movement behind the inmates that were
18      talking to us saying, oh, he is not moving.
19                       So I noticed people walking too
20      fast behind the inmates that were talking
21      to us.
22                  Q.   Like maybe they were trying to
23      hide?
24                  A.   They were either picking
25      something, hiding something.                     Physically I

                                  Diamond Reporting
     877.624.3287                 A Veritext Company               www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 52 of 96



                                                                 Page 51

1                         OFFICER GEORGOPOULOS
2       couldn't see, but they were moving rather
3       quickly inside the tier.                 I know you're not
4       doing exercises in there.
5                   Q.    Why don't we go over your 302s.
6       I'm going to start with the first one from
7       June 18, 2015.
8                         (Whereupon, the aforementioned
9                    June 18, 2015 FBI document was marked
10                   as Plaintiff's Exhibit 1 for
11                   identification as of this date by the
12                   Reporter.)
13                  Q.    Officer Georgopoulos, I'm going
14      to just have you take a look at this,
15      review the document.
16                        When you're done reviewing the
17      document, just let me know, okay?
18                  A.    Okay.
19                  Q.    Could you describe for me --
20      are you familiar with this document?
21                  A.    I became familiar with it when
22      it was he mailed to me.
23                  Q.    I know it's a document that was
24      made by the FBI.
25                        In terms of the contents of the

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 53 of 96



                                                                 Page 52

1                        OFFICER GEORGOPOULOS
2       document, are you familiar with the writing
3       up here?
4                   A.   Yes.
5                   Q.   Was this write-up a statement
6       that you made to the FBI --
7                   A.   I believe.
8                   Q.   -- back on June 18, 2015?
9                   A.   I don't recall the date, but I
10      do recall speaking to them on two separate
11      occasions.
12                  Q.   This statement you gave to the
13      FBI was done in the ordinary scope of your
14      work at DOP; right?
15                  A.   Right.
16                  Q.   In this document, do you agree
17      with what was presented in here on that
18      date is it accurate?
19                  A.   It appears accurate.              It's more
20      detailed.        It's been a couple of years, so
21      I don't remember everything, but more or
22      less accurate.
23                  Q.   You mention in this document
24      that you noticed his eyes roll back -- "Mr.
25      Grant's eyes rolled back into his head and

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 54 of 96



                                                                 Page 53

1                        OFFICER GEORGOPOULOS
2       that they weren't blotchy or red or
3       anything?"
4                   A.   I don't recall that today.                  But
5       I know I don't lie about incidents.                       This
6       is a new incident for me, so I wouldn't lie
7       about that.
8                   Q.   In your experience observing
9       inmates that may have been intoxicated with
10      K2, do their eyes change at all?                     Are they
11      red, are they blotchy or anything like
12      that?
13                  A.   Some inmates, their eyes get
14      really red and other inmates that are like
15      what appears to be paranoid, they don't
16      necessarily have their eyes red, but you
17      can look into their eyes and they just look
18      crazy.
19                  Q.   Did you see any of those signs
20      within Mr. Grant's eyes on that day?
21                  A.   No, I don't remember that.
22                  Q.   Let's go to the next exhibit.
23      We will go to the statement, the statement
24      of July 21, 2015, that's going to be
25      Plaintiff's 2 and it's U.S. bates 03478?

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 55 of 96



                                                                 Page 54

1                         OFFICER GEORGOPOULOS
2                         (Whereupon, July 21, 2015 FBI
3                    document was marked as Plaintiff's
4                    Exhibit 2 for identification as of
5                    this date by the Reporter.)
6                   Q.    By the way, Officer, I know
7       you're a nurse now, but I'm just going to
8       call you by that title if that's cool.
9                         We have three statements that
10      you made to the FBI.              It's all right if you
11      don't remember everything.
12                        Officer, I just want you to
13      read through this document, similar to the
14      other one.         It's two pages actually.
15                        When you're done reviewing it,
16      just let me know and we will start asking
17      you a few question about it, okay?
18                  A.    Okay.
19                  Q.    Are you done reviewing this
20      two-page document, Officer?
21                  A.    Yes.
22                  Q.    Are you familiar not with the
23      document the FBI created, but with the
24      contents created within?
25                  A.    Yes.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 56 of 96



                                                                 Page 55

1                        OFFICER GEORGOPOULOS
2                   Q.   Are these your statements that
3       you made in relation to the incident
4       involving my client, Roberto Grant?
5                   A.   Most of it, yes.
6                   Q.   Is there some of it that you
7       don't agree with or you just don't
8       remember?
9                   A.   I just didn't remember the
10      specifics of certain parts, but overall,
11      yes.
12                  Q.   So specifically I want you to
13      look at the second page of this document.
14      If you can scroll down to that.
15                       So we will start with the first
16      full paragraph, "Georgopoulos has inspected
17      many inmates that smoke K2.                    She explained
18      that the use of K2 is identifiable on the
19      inmates because it sticks to their
20      uniforms."
21                       Is that an accurate statement?
22                  A.   Yes.
23                  Q.   "Georgopoulos suspects that K2
24      enters MCC through random visitors
25      including dishonest attorneys and COs.                        She

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 57 of 96



                                                                 Page 56

1                         OFFICER GEORGOPOULOS
2       recalled a story of a former CO, Fnu Brown,
3       that was arrested for smuggling in K2."
4                         Is that accurate?
5                   A.    Yes.
6                   Q.    "Following the incident,
7       Georgopoulos and Kearins were taken off the
8       unit for two days.              Georgopoulos believes
9       that the inmates blame Kearins for the
10      death of Grant because the inmates would
11      like Kearins removed from MCC.                     Kearins is
12      known as a good CO whom follows MCC policy
13      thoroughly."
14                        You agree with that?
15                  A.    Yes.
16                        MR. ISSACHAROFF:              Objection.
17                        Are you asking her if she
18                   agrees today that Officer Kearins is
19                   a good CO whom follows MCC policy
20                   thoroughly?
21                        MR. LAUFER:          Yes.
22                        MR. ISSACHAROFF:              Can you ask
23                   her that then?
24                  Q.    Do you agree with what your
25      counsel just said, that it's your belief

                                   Diamond Reporting
     877.624.3287                  A Veritext Company            www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 58 of 96



                                                                 Page 57

1                        OFFICER GEORGOPOULOS
2       that the inmates blame, what it says there,
3       is that they blame Kearins for the death of
4       Grant because the inmates would like
5       Kearins removed from MCC.                  Kearins is known
6       as a good CO whom followed MCC policy
7       thoroughly.
8                        Do you still agree with that
9       statement?
10                  A.   I still agree with that
11      statement.
12                  Q.   We will go to the next
13      paragraph here, "Georgopoulos heard a rumor
14      from in an inmate she identified as," and
15      it's redacted there, I don't know why we
16      have that redacted.
17                       Do you remember the identity of
18      that inmate?
19                  A.   I don't.
20                  Q.   "That prior to the incident
21      Grant was horsing around with another
22      inmate who put Grant in a choke hold."
23                       Do you recall that?
24                  A.   I recall giving a statement.                   I
25      just don't recall using the phrase horsing

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 59 of 96



                                                                 Page 58

1                          OFFICER GEORGOPOULOS
2       around.          It's not a phrase I use.             Playing
3       around sounds more like me.                    I don't know
4       if they put their own spin on the words.
5                   Q.     "After Grant passed out due to
6       the choke hold other inmates took drugs
7       from Grant's crotch area."
8                          Do you recall making that
9       statement?
10                  A.     I recall.
11                  Q.     You also noted that you don't
12      trust the inmates?
13                  A.     No, I don't.
14                  Q.     There is a final line, "Unit 11
15      South of MCC is known as the shank unit
16      because sharpened objects are always
17      confiscated from the unit inmates."
18                         Do you recall that, making that
19      statement?
20                  A.     Yes.
21                  Q.     You made that statement?
22                  A.     Yes.
23                         It was known as the shank unit.
24                  Q.     That's it for that document.
25                         (Whereupon, the aforementioned

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 60 of 96



                                                                 Page 59

1                         OFFICER GEORGOPOULOS
2                    September 18, 2015 FBI document was
3                    marked as Plaintiff's Exhibit 3 for
4                    identification as of this date by the
5                    Reporter.)
6                   Q.    I'm not going to go through
7       this, this is a long document here.                       It's a
8       six-page document.             It's dated September
9       18, 2015.         This is the third one that was
10      sent to you.
11                        We are not going to go through
12      each line or anything like that.                     What I
13      would like you to do is just read the first
14      two paragraphs on page one and then the
15      last three paragraphs.
16                        There are a bunch of redactions
17      there on page 6.            Just read the first two
18      paragraphs of page 1, then just read the
19      last three paragraphs of page 6 where the
20      redactions are?
21                  A.    Okay.
22                  Q.    Are you done reading those last
23      few paragraphs?
24                  A.    I'm done reading them.
25                  Q.    Let's just talk about them

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 61 of 96



                                                                 Page 60

1                        OFFICER GEORGOPOULOS
2       really quick.           We will go back to the first
3       page?
4                        Again, you recall having to do
5       a photo array with the FBI?
6                   A.   Yes.
7                   Q.   Do you recall the reason for
8       doing that photo array?
9                   A.   From my understanding it was
10      because it was an open tier, meaning there
11      are a lot of inmates inside of that tier,
12      so they wanted me to identify quite a few
13      inmates and I remember faces.                    Sometimes
14      I'll remember names, but more faces and
15      some inmates that they showed me pictures
16      of, I don't recall them at all.
17                  Q.   Let's just talk about I guess
18      the second paragraph.               It has a redaction
19      in the second to last line.                    You had a
20      feeling of who may have been responsibile
21      for doing what happened to -- responsible
22      for what happened to Mr. Grant.
23                       Do you recall the identity of
24      the inmate?
25                  A.   I don't.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 62 of 96



                                                                 Page 61

1                         OFFICER GEORGOPOULOS
2                   Q.    Was it the one that you said
3       was Mr. Grant's friend or may have been a
4       different inmate?
5                   A.    I don't remember, but I do
6       remember the friend's name.                     That was like
7       after the incident.              It was Faison,
8       something to that sound.                 I'm just not a
9       hundred percent sure.
10                  Q.    That's fine.
11                        So was it your feeling that the
12      whole horseplay things was not correct,
13      that he was actually just choked to death
14      for whatever reason?
15                  A.    I really don't know what
16      happened inside that tier.                     I just felt
17      that, you know, I get it, they're men, they
18      are stronger than females physically, but I
19      don't understand how you go playing around
20      then someone is deceased.                  I just don't
21      understand the connection to that.
22                  Q.    So let's go to the last page.
23      There are three paragraphs there.
24                        MR. LAUFER:         Is there any
25                   reason why any of this is redacted?

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 63 of 96



                                                                 Page 62

1                        OFFICER GEORGOPOULOS
2                        MR. ISSACHAROFF:              We redacted
3                   the names of inmates who provided
4                   information to DOP that could be seen
5                   as implicating another inmate in the
6                   death of Roberto Grant.              It's a
7                   security concern.
8                        MR. LAUFER:          All right, I see
9                   what you mean.
10                       Can we at least get the
11                  identity of who may have been the one
12                  who was responsible, who they thought
13                  was the one responsible?
14                       MR. ISSACHAROFF:              None of the
15                  redacted information identifies the
16                  person who is thought to be
17                  responsible for the death.
18                       The information is not in the
19                  302, I can tell you the redaction --
20                  I will double-check the underlying
21                  information.
22                       My understanding of the
23                  redaction on page 1 from context is
24                  that the redacted name, the inmate is
25                  the inmate who relayed the rumor and

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 64 of 96



                                                                 Page 63

1                        OFFICER GEORGOPOULOS
2                   not the one who was rumored to have
3                   been horsing around with him and the
4                   information on page 6 is I believe
5                   the same, although I don't recall off
6                   the top of my head.
7                        You know what, I'm happy to
8                   take a pause while I check it out.
9                        MR. LAUFER:          Why don't we take
10                  a pause really quick, then I'll ask
11                  her related to the rest of these
12                  paragraphs here.
13                       We are going to take a second
14                  break here.
15                       MS. ISSACHAROFF:              If we want to
16                  take a short break I can confer with
17                  the witness offline because it's
18                  possible that I may be able to remove
19                  one of the redactions.
20                       MR. LAUFER: Okay.
21                       MR. ISSACHAROFF:              What I will
22                  tell you is that it is clear to me
23                  that the page 6 redactions all refer
24                  to the inmate who, identification of
25                  the inmate who relayed a rumor to her

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 65 of 96



                                                                 Page 64

1                         OFFICER GEORGOPOULOS
2                    or may have relayed a rumor to the
3                    witness.     It is possible, because the
4                    name is different on page 1, that
5                    that actually refers to the inmate
6                    who may have been engaged in
7                    horseplay rather than the inmate who
8                    relayed the rumor in which case we
9                    would un-redact it.
10                        But if you want to pause this
11                   and I can just call Officer
12                   Georgopoulos and ask her about this,
13                   I may be able to provide that.
14                        MR. LAUFER:          All right.
15                   Obviously I'm not a fan of taking a
16                   break.
17                        MR. ISSACHAROFF:              We can just
18                   go through it and do it afterward.
19                        MR. LAUFER:          Why don't we go
20                   through it.      You can do that after
21                   and I will ask the witness some
22                   questions.
23                  Q.    Officer, just look at these
24      three paragraphs.             You identify in the
25      second paragraph on page 6, the ones that

                                   Diamond Reporting
     877.624.3287                  A Veritext Company            www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 66 of 96



                                                                 Page 65

1                            OFFICER GEORGOPOULOS
2       I'm concerned with that it says, "She was
3       then shown a photograph labeled B and
4       stated that he is involved with K2 as a
5       smoker and a dealer.               Antonio Payano."
6                            Do you remember that inmate?
7                   A.       Yes, I remember that inmate.
8                   Q.       Was he on the tier that
9       evening?
10                  A.       I don't remember him being on
11      that tier.
12                  Q.       Do you remember him being in
13      that housing area?
14                  A.       I don't remember what housing
15      area he was in.
16                  Q.       That's fine.        So I'm done with
17      this particular document.
18                           MR. LAUFER:       I still have some
19                   more questions to go.              Do you want me
20                   to complete what I'm doing here and
21                   you can give her a call and ask her
22                   about that and we can go back to
23                   that?
24                           MR. ISSACHAROFF:           Sure.
25                  Q.       So I'm just going to ask you a

                                   Diamond Reporting
     877.624.3287                  A Veritext Company            www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 67 of 96



                                                                 Page 66

1                        OFFICER GEORGOPOULOS
2       few more questions now.
3                        During your career, how many
4       inmate deaths have you been involved with
5       while you were at DOP?
6                   A.   Inmate deaths?
7                   Q.   Yes.
8                   A.   Just one.
9                   Q.   Was it Mr. Grant's death?
10                  A.   Mr. Grant's death.
11                  Q.   I think you answered this
12      before, but a lot of the violence that you
13      experienced during your stint at DOP,
14      specifically around the time of Mr. Grant's
15      death, were they, the violence that you
16      dealt with between inmates, did it primary
17      deal with drugs?
18                  A.   From what I remember most of
19      the instances were related to drugs and
20      other instances were indirectly related to
21      drugs and then there was just instances
22      that I felt were like very minute.
23      Somebody stealing a bag of chips or, you
24      know, just stealing something from another
25      inmate.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 68 of 96



                                                                 Page 67

1                        OFFICER GEORGOPOULOS
2                   Q.   In general, are you aware of
3       any requirements how often units officers
4       are supposed to observe inmates during a
5       tour?
6                   A.   I mean, there is no set number
7       of times that you're supposed to observe
8       them, but you should always observe them,
9       always look and not just at the inmates,
10      you have to look past the inmates.
11                       You have to look at the walls,
12      you have to look at the environment itself.
13      Sometimes it's not even physically
14      observing.        Sometimes it's just you notice
15      a movement, you notice an inmate wearing
16      different types of shoes.                  Like Cadres,
17      they have working boots, they're not
18      supposed to wear that in the units, so if
19      you see somebody wearing them you know he
20      is about to stomp someone.
21                       There are certain little key
22      things that you start looking at or if you
23      notice certain inmates they will hang
24      around certain areas, usually those are the
25      ones observing us while they are the

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 69 of 96



                                                                 Page 68

1                        OFFICER GEORGOPOULOS
2       observers for other inmates to kind of do
3       trades, whatever it is that they're doing
4       behind our backs.
5                        So once we get off the
6       officer's station and we get out, you see
7       them right away going inside a tier to
8       inform the other inmates that we are
9       stepping out to make rounds.
10                  Q.   Prior to the incident involving
11      my client that evening during the tour
12      after the count, between the time of the
13      count and the death of the inmate, Mr.
14      Grant, did you smell any kind of K2 in the
15      housing unit?
16                  A.   Typically the smell happens
17      once we lock the inmates in because after
18      the 10:00 p.m. count they don't come out
19      after that until the following morning for
20      the next shift.
21                       So because they're locked down,
22      the only time you're suppose to open that
23      tier is during an emergency, meaning that
24      you already hit the BA, there is an actual
25      emergency.        Other than that, you don't

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 70 of 96



                                                                 Page 69

1                         OFFICER GEORGOPOULOS
2       unlock the grills unless -- there are
3       orderlies as well.              There are orderlies
4       that work like at 3 in the morning, but
5       typically I notice that's the time when
6       they would smoke whatever they have because
7       they're inside the tiers and technically we
8       can't go in there just to open the grill
9       because we suspect somebody is smoking.
10                  Q.    But you're supposed to
11      investigate if you smell the K2 or whatever
12      burning?
13                  A.    Right.
14                  Q.    You're supposed to go
15      investigate; right?
16                  A.    Right.
17                  Q.    They usually light up right
18      after, that's been in your experience in
19      that tier?
20                  A.    From what I noticed, yes.
21                  Q.    They light up as soon as the
22      count is done and they're locked down?
23                  A.    As soon as the count is done
24      they do.         You can smell it, but the thing
25      is, once they can hear our keys -- so they

                                   Diamond Reporting
     877.624.3287                  A Veritext Company            www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 71 of 96



                                                                 Page 70

1                         OFFICER GEORGOPOULOS
2       know when we are approaching the tier and
3       that's typically when I hear the toilets
4       flushing.
5                         So whatever they did have, they
6       already threw it and all you hear is a
7       bunch of toilets going off in the whole
8       building.         You know, the whole building you
9       can hear it and they will know when we are
10      coming because of the keys.
11                        Even if I put the keys in my
12      pockets.         I've done that before, to kind of
13      muffle the sound of my keys.                   They can
14      still hear me or sense me coming.
15                  Q.    I think I may have asked this
16      before, how prevalent was K2 within MCC
17      during that time period?
18                  A.    The smell of it was probably.
19      Me finding it, not so much.
20                  Q.    Was it a problem though in the
21      prison during that time period?
22                  A.    I don't know if it was a
23      problem.         I do know that based on other
24      instances that had happened before that was
25      like a big thing.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 72 of 96



                                                                 Page 71

1                        OFFICER GEORGOPOULOS
2                        We are responsible for
3       listening to phone calls and once in a blue
4       we will hear, you know, them telling their
5       family member to bring something in for
6       them or whatever.
7                        So we were aware, but it's just
8       a matter of physically finding it.                      It was
9       hard for me at least.
10                  Q.   In the housing units that
11      you've been in during this time period, did
12      inmates engage in a lot of horseplay?
13                  A.   I mean, not necessarily.                 At
14      least not -- they do stupid things in the
15      unit, but not necessarily fighting each
16      other because now we have to step in if we
17      see that.
18                  Q.   During this whole course over
19      what you observed, do inmates sometimes get
20      injured?
21                  A.   The thing is that prior to this
22      incident, I've never seen inmates
23      physically playing around in front of me.
24      I think they knew better then to do it in
25      front of us.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 73 of 96



                                                                 Page 72

1                            OFFICER GEORGOPOULOS
2                   Q.       Is there a sanction for inmates
3       engaging in horseplay?
4                   A.       I believe there is a sanction
5       for it because it's viewed as you're
6       basically physically touching another
7       inmate.
8                   Q.       From your observation of Grant
9       and when you were doing CPR, did he seem
10      intoxicated by K2 at all?
11                  A.       I don't remember that.           Just
12      because when I had seen him, I was so
13      focused on him not moving and his skin
14      color being different and the foam out of
15      his mouth, so I really didn't jump to that.
16      It was more like he is not moving, we have
17      to do CPR.
18                           MR. LAUFER:       Why don't you do
19                   what we suggested.           I think I'm
20                   almost done with Officer Georgopoulos
21                   here.
22                  Q.       Let me just ask you one more
23      quick question and we can do what we
24      suggested.
25                           What on the autopsy that you

                                   Diamond Reporting
     877.624.3287                  A Veritext Company            www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 74 of 96



                                                                 Page 73

1                        OFFICER GEORGOPOULOS
2       read that you can recall caused you to
3       believe that Grant was murdered?                     What
4       specifically do you recall, anything?
5                   A.   Yes, so I don't remember the
6       specifics of the e-mail, but I remember
7       something to do with his bone like around
8       his neck, that it basically was obstructed.
9       Something to that.
10                       So I just -- I mean, I've never
11      seen someone playing around and basically
12      obstructing somebody's airway.                    I've never
13      seen that and I already kind of assumed
14      that -- I mean, I figured they're going to
15      come to me and say anything, oh, yeah, we
16      were playing around or they were playing
17      around or whatever the case is to downplay
18      what actually happened.
19                  Q.   Was it the hyoid bone?
20                  A.   I don't remember the specifics
21      of which bone, but I do know it was around
22      his --
23                  Q.   Neck?
24                  A.   Yeah.
25                       MR. LAUFER:          So why don't we do

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 75 of 96



                                                                 Page 74

1                        OFFICER GEORGOPOULOS
2                   that now, Lucas, then I think I'm
3                   almost done with the officer here.
4                        MR. ISSACHAROFF:              Officer, can
5                   you just mute your microphone then
6                   I'll give you a call.
7                        THE WITNESS:           Yes.
8                        (Whereupon, a recess was
9                   taken.)
10                       MR. ISSACHAROFF:              So the
11                  redacted name that appears on page 1
12                  of Exhibit 3 page bates stamp
13                  U.S._03472 is Pierson and that is
14                  P-I-E-R-S-O-N.
15                       Having spoken with the witness,
16                  she identified Pierson as the inmate
17                  she had previously spoken about who
18                  had the interaction with her of, oh,
19                  I hear you killed Grant.              No, I hear
20                  you killed Grant.
21                       Based on that recollection, her
22                  interpretation of this paragraph is
23                  that she had misidentified Pierson as
24                  potentially having been the person
25                  who told her the rumor.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 76 of 96



                                                                 Page 75

1                         OFFICER GEORGOPOULOS
2                         Then later on, on page 6,
3                    during the photo array she saw a
4                    different inmate's photograph and
5                    recalled this was in fact the person
6                    who had told her the rumor.              That
7                    person identified on page 6 is the
8                    same person whose identity is
9                    redacted on page 2 of Exhibit 2.
10                  Q.    Do you recall any other
11      statements or comments or interaction you
12      had with this individual who came forward
13      with that information regarding this inmate
14      who came forward with that information
15      regarding Mr. Grant's death?
16                  A.    I don't remember.
17                        MR. LAUFER:         I don't think I
18                   have anything else for the officer.
19                        MR. ISSACHAROFF:             Nothing
20                   further from me.
21                        MR. LAUFER:         Officer
22                   Georgopoulos, thank you very much.                      I
23                   appreciate you appearing here today.
24                   I wish you the best of luck in your
25                   new career and we may send you a copy

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 77 of 96



                                                                 Page 76

1                           OFFICER GEORGOPOULOS
2                   of the transcript just to sign.
3                           You want us to do that through
4                   counsel or do you want me to send it
5                   directly to you?
6                           MR. ISSACHAROFF:           I would
7                   prefer that it be done through me.
8                           MR. LAUFER:       Fantastic.
9                           All right, guys, I think we are
10                  done for the day.
11                          (Whereupon, at 11:54 a.m. the
12                  Examination of this witness was
13                  concluded.)
14
15                      °            °             °             °
16
17
18
19
20
21
22
23
24
25

                                  Diamond Reporting
     877.624.3287                 A Veritext Company                 www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 78 of 96



                                                                 Page 77

1                        OFFICER GEORGOPOULOS
2                        D E C L A R A T I O N
3
4                   I hereby certify that having been
5       first duly sworn to testify to the truth, I
6       gave the above testimony.
7
8                   I FURTHER CERTIFY that the foregoing
9       transcript is a true and correct transcript
10      of the testimony given by me at the time
11      and place specified hereinbefore.
12
13
14
                             _________________________
15                              DIONYSIA GEORGOPOULOS
16
17
18      Subscribed and sworn to before me
19      this _____ day of ________________ 20___.
20
21
        _________________________
22             NOTARY PUBLIC
23
24
25

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 79 of 96



                                                                 Page 78

1                       OFFICER GEORGOPOULOS
2                            E X H I B I T S
3
4       PLAINTIFF EXHIBITS
5       EXHIBIT        EXHIBIT                                  PAGE
6       NUMBER         DESCRIPTION
7       Exh 1          6/18/15 FBI statement                    51
8       Exh 2          7/21/15 FBI statement                    54
9       Exh 3          9/18/15 FBI statement                    59
10
11         (Exhibits retained by Court Reporter.)
12
13
14                           I N D E X
15
16      EXAMINATION BY                                          PAGE
17      MR. LAUFER                                              4
18
19
20         INFORMATION AND/OR DOCUMENTS REQUESTED
21      INFORMATION AND/OR DOCUMENTS                            PAGE
22      (None)
23
24
25

                                  Diamond Reporting
     877.624.3287                 A Veritext Company                www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 80 of 96



                                                                 Page 79

1                        OFFICER GEORGOPOULOS
2                   C E R T I F I C A T E
3
4       STATE OF NEW YORK                   )
                                            :    SS.:
5       COUNTY OF RICHMOND                  )
6
7                   I, PATRICIA A. VENDITTI, a Notary
8       Public for and within the State of New
9       York, do hereby certify:
10                  That the witness whose examination is
11      hereinbefore set forth was duly sworn and
12      that such examination is a true record of
13      the testimony given by that witness.
14                  I further certify that I am not
15      related to any of the parties to this
16      action by blood or by marriage and that I
17      am in no way interested in the outcome of
18      this matter.
19                  IN WITNESS WHEREOF, I have hereunto
20      set my hand this 6th day of November 2020.
21
22
23                                   <%24621,Signature%>
                                     PATRICIA A. VENDITTI
24
25

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 81 of 96



                                                                        Page 80

1                                     ERRATA SHEET
                            VERITEXT/NEW YORK REPORTING, LLC
2
           CASE NAME: Morrison, Nicole, Et Al. v. Usa, Et Al.
3          DATE OF DEPOSITION: 10/28/2020
           WITNESSES’ NAME: Officer Dionysia Georgopoulos
4
5           PAGE   LINE (S)        CHANGE                REASON
           ____|________|__________________________|________________________
6
           ____|________|__________________________|________________________
7
           ____|________|__________________________|________________________
8
           ____|________|__________________________|________________________
9
           ____|________|__________________________|________________________
10
           ____|________|__________________________|________________________
11
           ____|________|__________________________|________________________
12
           ____|________|__________________________|________________________
13
           ____|________|__________________________|________________________
14
           ____|________|__________________________|________________________
15
           ____|________|__________________________|________________________
16
           ____|________|__________________________|________________________
17
           ____|________|__________________________|________________________
18
           ____|________|__________________________|________________________
19
           ____|________|__________________________|________________________
20
21                                                 ______________________________
                                                  Officer Dionysia Georgopoulos
22         SUBSCRIBED AND SWORN TO BEFORE ME
           THIS ____ DAY OF ____________, 20__.
23
24
           _____________________                        _______________________
25         (NOTARY PUBLIC)                              MY COMMISSION EXPIRES:

                                   Diamond Reporting
     877.624.3287                  A Veritext Company                 www.veritext.com
 Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 82 of 96


[& - arson]                                                                  Page 1

          &           2015 17:16 18:22               8          agreed 3:5,20
 & 3:17                 19:3 28:5 51:7,9   8 4:13               agrees 56:18
                        52:8 53:24 54:2    86 2:11              air 23:22
          0
                        59:2,9                                  airway 73:12
 03472 74:13                                         9
                      2017 6:15                                 al 1:8 80:2,2
 03478 53:25          2018 6:16            9/18/15 78:9         alarm 14:15 32:6
          1           2019 15:22           90 12:7,9              32:9 40:6
 1 3:17 51:10 59:18   2020 1:11 79:20                a          allegation 47:12
   62:23 64:4 74:11   21 53:24 54:2        a.m. 1:12 76:11      allegations 27:18
   78:7               24621 79:23          able 63:18 64:13       27:21 47:15
 10 40:14,20          264 2:6              academy 7:6          allow 5:6
 10/28/2020 80:3      28 1:11                11:25 12:5,9,14,16 altercations 27:15
 10007 2:11                    3             12:22 13:3,6       ambulance 43:22
 10018 2:6                                   15:10,14 16:16     america 1:8 2:10
                      3 59:3 69:4 74:12
 10923 4:14                                accessible 33:21     andrew 2:4,7 4:25
                        78:9
 10:00 30:25 39:23                         accident 47:2        answer 5:18
                      30 3:16
   40:14 68:18                             accidently 36:5      answered 66:11
                      302 62:19
 10:08 1:12                                account 23:15        answering 45:14
                      302s 51:5
 11 16:23 17:5,6,10            4           accurate 52:18,19 antonio 65:5
   17:23 19:7 25:5                           52:22 55:21 56:4   apparently 49:4
   58:14              4 78:17              accusations 36:8     appearing 75:23
 11:54 76:11          40th 2:6               47:6               appears 52:19
 14 17:11             4:00 29:7            accuse 49:18           53:15 74:11
 15 40:20                      5           action 5:3 79:16     applied 10:17
 16 17:11             5 16:13              activities 15:7      apply 11:2
 17 1:7               51 78:7              actual 22:12 23:12 appreciate 75:23
 18 28:5 51:7,9       54 78:8                68:24              approach 45:18
   52:8 59:2,9        59 78:9              addition 49:21       approached 29:25
                                           address 4:12           46:2,8 50:5
          2                    6
                                           administer 3:11      approaching
 2 53:25 54:4 75:9    6 59:17,19 63:4,23                          45:20 70:2
                                           administered 38:9
   75:9 78:8            64:25 75:2,7                            area 13:22 18:5,9
                                             38:12
 20 40:20 77:19       6/18/15 78:7                                18:11 20:4 29:18
                                           administering
   80:22              604 2:6                                     29:19 45:6,7 50:4
                                             41:10,18
 2000 7:13            6779 1:7                                    58:7 65:13,15
                                           administrator 1:3
 2003 7:13            6th 79:20                                 areas 23:14 67:24
                                             2:5
 2004 6:23 7:8,14              7                                army 7:11,20
                                           aforementioned
 2007 10:11                                                     array 60:5,8 75:3
                      7/21/15 78:8           51:8 58:25
 2013 7:15 10:12                                                arrested 56:3
                                           afterward 64:18
 2014 7:2,8 11:11                                               arson 8:14
                                           agree 52:16 55:7
   16:13
                                             56:14,24 57:8,10
                                Diamond Reporting
 877.624.3287                   A Veritext Company                 www.veritext.com
 Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 83 of 96


[asked - cloud]                                                                Page 2

 asked 11:5 31:21     bag 66:23              bone 73:7,19,21      case 1:6 64:8
   70:15              based 13:13 26:16      boots 67:17            73:17 80:2
 asking 5:4 45:13       70:23 74:21          bottle 33:14         cases 5:25 6:8
   54:16 56:17        basic 7:24 8:10 9:8    bottom 31:8 33:10    cause 5:3
 assign 11:16         basically 9:12 13:8      33:11,15,16,18     caused 73:2
 assigned 11:18         13:13,25 14:4,11       34:8,12 35:22      ceilings 23:13
   15:14 16:9 18:19     18:8 21:14 22:7        36:12,13,18        cell 17:10
   18:23 19:7 20:9      29:18 35:21 41:14    break 5:16,19        central 23:22
 assignment 7:25        46:8,18,19,25 72:6     63:14,16 64:16     certain 9:5 13:14
   9:24 11:14 15:12     73:8,11              breath 38:19,20        13:23 22:4 23:14
   16:18              bates 53:25 74:12        38:23 41:25          55:10 67:21,23,24
 assignments 16:19    bathroom 21:4,5        breaths 38:15,15     certification 3:8
   16:22              bathrooms 21:2           38:17 39:7 41:24   certify 77:4,8 79:9
 assume 23:20           22:6                   43:7                 79:14
   25:14              bay 17:12              bring 71:5           chambers 2:11
 assumed 73:13        began 6:16             broken 21:21         change 53:10 80:5
 assumption 24:24     begins 19:20           brought 35:12        changed 17:17
   48:15              belief 48:18 56:25       44:13              check 37:9 62:20
 assure 41:7          believe 9:18 16:13     brown 56:2             63:8
 attention 26:22        29:6 42:22 47:4      bubble 18:7 31:13    checked 38:3
   28:5 49:17           52:7 63:4 72:4       building 13:19       chest 38:13,14,18
 attorney 5:2           73:3                   47:21 70:8,8         38:20 41:23 42:3
 attorney's 2:9       believes 56:8          bunch 59:16 70:7       43:8
 attorneys 2:4,10     belong 8:14 9:25       bunk 34:8,10,12      chips 66:23
   55:25              best 75:24               34:13 35:22 36:3   choke 23:6 57:22
 authorized 3:11      bestie 49:9              36:12,14,18          58:6
 autopsy 39:6,9       better 71:24           burning 69:12        choked 49:25
   48:7,14 72:25      big 70:25              business 27:13         61:13
 aware 14:20 27:19    bit 11:24 23:2 24:4              c          choking 23:5,8
   30:19 48:12 67:2     28:25,25 30:10                            city 44:14
                                             c 2:2 77:2 79:2,2
   71:7                 41:23,24                                  civil 1:17
                                             cadres 67:16
 awareness 48:13      blame 56:9 57:2,3                           civilian 11:4
                                             call 54:8 64:11
          b           blankets 35:2                               civilians 13:22
                                               65:21 74:6
                      blind 46:6                                    14:3
 b 65:3 78:2                                 called 4:3
                      blood 37:13,15                              clear 63:22
 ba 32:11 68:24                              calls 71:3
                        79:16                                     client 26:23 28:6
 back 16:17 31:13                            calm 27:14,16
                      blotchy 53:2,11                               29:21 30:12 40:11
   52:8,24,25 60:2                           capable 21:19,21
                      blue 71:3                                     55:4 68:11
   65:22                                     care 14:6 19:9
                      body 14:15 32:6,9                           closed 31:17
 backs 47:19 68:4                            career 16:5 66:3
                        36:5,6 37:20                              cloud 26:17 30:2
 bad 25:3                                      75:25
                        43:25                                       47:25 50:7,8

                                 Diamond Reporting
 877.624.3287                    A Veritext Company                  www.veritext.com
 Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 84 of 96


[college - document]                                                             Page 3

 college 7:9           continue 21:7          courtesy 14:19          68:13 75:15
 color 72:14             38:20 42:21          courtyard 13:21       deaths 66:4,6
 combat 8:15,15        continued 42:10        cove 13:2             deceased 61:20
 come 14:16,23           43:20                cpr 9:6,7,8 38:5,7    defendant 2:10
   18:4 19:16,19       contraband 22:8          38:9,12 41:10,18    defendants 1:9
   20:11 33:8 68:18      23:11 24:5,8 35:5      42:10,14,21 43:12   defibrillator 42:11
   73:15               control 8:13 14:4        43:21,22 44:3,21      42:16
 coming 10:6 24:15       14:6 19:10             72:9,17             definitely 29:2
   24:16 34:4 37:7     convicted 13:25        crazy 53:18           delaney 43:4
   70:10,14            cool 54:8              created 54:23,24      deploy 42:15
 comments 75:11        copy 3:14,17           crotch 50:4 58:7      deployment 8:4
 commission 80:25        75:25                crowded 18:15,16      deposition 1:14
 complete 15:9         correct 12:2 14:8      currently 6:10          3:8,9,14 4:16 80:3
   65:20                 19:5 20:4 21:10      custody 14:6          describe 8:23 13:5
 compression             24:6 33:19 61:12       19:10                 16:17 17:19 19:14
   42:24                 77:9                 cv 1:7                  27:8 38:11 51:19
 compressions          correction 10:17                 d           description 78:6
   38:14,21 43:8       correctional 11:21                           desk 18:10
                                              d 3:2 4:2 77:2
 concern 62:7            15:13,15                                   destroy 35:6
                                                78:14
 concerned 65:2        cos 44:10,11 55:25                           detailed 52:20
                                              dark 34:24 37:6
 concluded 76:13       counsel 3:6,17                               determination
                                              darker 34:21
 condition 40:5          56:25 76:4                                   39:9,11
                                              date 1:11 16:11
   50:2                count 19:19 20:13                            died 9:22 48:21
                                                28:5 51:11 52:9
 confer 63:16            20:18,24,25 21:4                           different 16:21
                                                52:18 54:5 59:4
 conference 1:18         21:15 31:10 34:22                            61:4 64:4 67:16
                                                80:3
   4:21                  34:23 39:23 40:6                             72:14 75:4
                                              dated 59:8
 confiscated 58:17       40:8,11,13,24 41:6                         dionysia 1:15 4:11
                                              day 29:5 53:20
 congratulation          68:12,13,18 69:22                            4:22 77:15 80:3
                                                76:10 77:19 79:20
   16:7                  69:23                                        80:21
                                                80:22
 connection 61:21      counted 31:12                                directly 14:21
                                              days 3:16 12:7,9
 consciousness           40:16                                        36:9 76:5
                                                56:8
   42:5                counting 21:7                                discharged 10:14
                                              de 8:12 10:5 14:2
 considered 9:13       counts 41:25                                 discovered 40:4
                                                14:5
   35:5                county 79:5                                  discuss 46:22
                                              deal 8:17 66:17
 consume 26:15         couple 42:20                                 dishonest 55:25
                                              dealer 65:5
 contents 51:25          52:20                                      distancing 4:18
                                              dealing 9:9 24:22
   54:24               course 14:14,19                              district 1:2,2 2:9
                                                27:20 47:14,17
 context 62:23           71:18                                      document 51:9,15
                                              dealt 66:16
 continuation          court 1:2 3:13                                 51:17,20,23 52:2
                                              death 46:2 56:10
   43:21                 4:19 5:8,13 6:3,9                            52:16,23 54:3,13
                                                57:3 61:13 62:6
                         78:11                                        54:20,23 55:13
                                                62:17 66:9,10,15
                                  Diamond Reporting
 877.624.3287                     A Veritext Company                   www.veritext.com
 Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 85 of 96


[document - focused]                                                             Page 4

   58:24 59:2,7,8       either 50:24          exercises 51:4        feel 38:4,6 39:17
   65:17                eleven 7:18           exh 78:7,8,9          feeling 60:20
 documents 78:20        emergencies 9:5       exhibit 51:10            61:11
   78:21                emergency 9:13          53:22 54:4 59:3     felt 30:7 39:15,24
 doing 10:20 19:8         68:23,25              74:12 75:9 78:5,5      61:16 66:22
   19:15 21:19 29:10    employed 6:10,12      exhibits 78:4,11      females 61:18
   36:9 41:6 42:10      employment 6:18       experience 8:6        fight 14:12 21:22
   43:7,8,13,20 44:20   ems 44:14,15            49:12 53:8 69:18    fighting 10:7
   50:13 51:4 60:8      enclosed 18:9,11      experienced 66:13        71:15
   60:21 65:20 68:3     enforcement           expires 80:25         fights 22:24 23:10
   72:9                   10:25 11:3 16:5     explained 55:17       figure 39:7
 donaldson 4:13         engage 71:12          expression 47:3       figured 32:18
 door 32:4 34:5         engaged 64:6          extended 12:15           73:14
 dop 6:18,25 10:18      engaging 72:3         eye 46:6,7            filing 3:7
   11:7 15:21 16:10     ensure 21:8 41:16     eyes 52:24,25         final 58:14
   28:25 52:14 62:4     enter 11:3              53:10,13,16,17,20   finance 8:3
   66:5,13              entered 7:5,10,13               f           find 25:24
 double 62:20           enters 55:24                                finding 70:19 71:8
                                              f 3:2 79:2
 downplay 73:17         entire 17:4                                 fine 5:16 7:4 12:21
                                              face 27:24 30:18
 draw 26:21 28:4        environment                                    21:12 40:25 41:2
                                                34:20 35:7 37:14
 dropped 36:5,5           67:12                                        48:17 61:10 65:16
                                                47:4
 drug 24:13,14          errata 80:1                                 first 4:3 5:7,18
                                              faces 60:13,14
   47:19,22             escalate 10:5 14:2                             6:24 7:25 8:3
                                              facility 11:22
 drugs 24:5,7 25:12       14:5                                         11:14 15:12 16:9
                                                15:13
   50:3,4 58:6 66:17    escalation 8:12                                16:15 28:20,24
                                              fact 4:22 75:5
   66:19,21             esq 2:4,7,12                                   30:11,19 33:22
                                              fair 19:2 26:20
 due 4:15 58:5          estate 1:4 2:5 5:2                             51:6 55:15 59:13
                                                28:3
 duly 4:3 77:5          et 1:8 80:2,2                                  59:17 60:2 77:5
                                              faison 61:7
   79:11                evening 28:8,14,23                          fit 18:12,15,16
                                              familiar 16:25
 duties 13:11 19:9        29:7 40:11 45:21                          five 36:19
                                                51:20,21 52:2
 duty 8:14 19:20          45:22 65:9 68:11                          flat 35:25
                                                54:22
           e            eventually 44:13                            flip 49:18
                                              family 6:9 71:5
                        everybody 21:6                              floor 17:6,7 33:17
 e 2:2,2 3:2,2 4:2                            fan 50:8 64:15
                          41:6 45:4                                    34:10
   39:5 73:6 74:14                            fantastic 76:8
                        evidence 10:5                               flushing 70:4
   77:2 78:2,14 79:2                          far 36:15,18 47:6
                        examination 4:7                             fnu 56:2
   79:2                                       fast 50:16,20
                          76:12 78:16 79:10                         foam 37:7,16
 earlier 11:6                                 fbi 51:9,24 52:6,13
                          79:12                                        72:14
 easily 33:21                                   54:2,10,23 59:2
                        examined 4:5                                focus 17:16
 effect 3:12,15                                 60:5 78:7,8,9
                        example 13:24                               focused 42:14
 effective 41:21,22                           federal 1:17
                                                                       72:13
   42:18
                                   Diamond Reporting
 877.624.3287                      A Veritext Company                  www.veritext.com
 Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 86 of 96


[focusing - heard]                                                             Page 5

 focusing 35:24         10:1 11:1 12:1        59:6,11 60:2        guessing 26:18
 followed 57:6          13:1 14:1 15:1        61:19,22 64:18,19   guided 11:2
 following 56:6         16:1 17:1 18:1        65:19,22 69:8,14    guys 41:11 42:24
   68:19                19:1 20:1 21:1      going 12:16 20:3        76:9
 follows 4:6 56:12      22:1 23:1 24:1        20:16 26:21 27:24   gym 45:6,7
   56:19                25:1 26:1 27:1        28:4 30:13 32:3,5            h
 foot 36:19             28:1 29:1 30:1        39:7 41:24,25
                                                                  h 78:2
 force 3:15             31:1 32:1 33:1        47:5 51:6,13
                                                                  half 40:12,21
 foregoing 77:8         34:1 35:1 36:1        53:24 54:7 59:6
                                                                  hallway 33:5
 form 3:21 5:12         37:1 38:1 39:1        59:11 63:13 65:25
                                                                  hand 18:7 33:15
 former 56:2            40:1 41:1 42:1        68:7 70:7 73:14
                                                                    79:20
 forth 79:11            43:1 44:1 45:1      good 4:24 25:24
                                                                  handcuff 9:3
 forward 18:6           46:1 47:1 48:1        27:13,17 28:18,21
                                                                  handle 9:14
   75:12,14             49:1 50:1 51:1,13     56:12,19 57:6
                                                                  handling 15:6
 found 23:11 34:9       52:1 53:1 54:1      government's 4:17
                                                                  hands 50:11,12
   48:24                55:1,16,23 56:1,7   grab 32:18
                                                                  hang 67:23
 four 18:16             56:8 57:1,13 58:1   graduate 6:20
                                                                  happened 14:25
 frame 40:19            59:1 60:1 61:1      grant 1:4 2:5 5:3
                                                                    39:13 40:2,3
 friend 49:4 61:3       62:1 63:1 64:1,12     26:23,25 40:5,24
                                                                    41:15 43:16 44:23
 friend's 61:6          65:1 66:1 67:1        42:5 44:17 46:9
                                                                    44:25 45:11,13,13
 front 20:8 37:2        68:1 69:1 70:1        46:11 47:7,13
                                                                    45:17 47:16 48:5
   71:23,25             71:1 72:1,20 73:1     49:3,25 55:4
                                                                    48:14,16 49:8,10
 full 55:16             74:1 75:1,22 76:1     56:10 57:4,21,22
                                                                    60:21,22 61:16
 further 3:20 75:20     77:1,15 78:1 79:1     58:5 60:22 62:6
                                                                    70:24 73:18
   77:8 79:14           80:3,21               68:14 72:8 73:3
                                                                  happening 30:24
           g          gestures 5:14           74:19,20
                                                                    47:21
                      getting 27:15         grant's 39:2 43:24
 g 4:2,2                                                          happens 13:20
                        35:11                 46:2 52:25 53:20
 game 23:5 47:10                                                    35:3 49:23 68:16
                      give 8:10 26:5          58:7 61:3 66:9,10
 garnerville 4:13                                                 happy 63:7
                        38:19 65:21 74:6      66:14 75:15
 gate 20:2 21:25                                                  hard 23:25 71:9
                      given 77:10 79:13     gray 36:25 37:3,6
   31:12,17                                                       head 5:12 20:17
                      giving 5:24 9:6         37:18
 gates 20:5,8,13                                                    52:25 63:6
                        57:24               grill 32:3 39:25
   21:6                                                           headache 26:6
                      glen 13:2               69:8
 general 6:6 30:21                                                heading 16:10
                      go 7:9 8:7 10:20      grills 69:2
   67:2                                                           heads 14:24 21:15
                        10:24 19:8,15,18    ground 35:13,20
 generally 49:11,12                                               hear 48:20 49:24
                        19:23 20:16,19        35:23 36:4,14,15
 george 12:25                                                       69:25 70:3,6,9,14
                        22:5,11 26:3        guard 17:22
 georgia 12:23,24                                                   71:4 74:19,19
                        32:12,15 33:17,21   guess 23:22 44:14
 georgopoulos 1:15                                                heard 24:14 30:22
                        34:6 38:23 51:5       46:6 60:17
   4:1,11,23,25 5:1                                                 36:11 46:9,13
                        53:22,23 57:12
   6:1 7:1 8:1 9:1                                                  57:13
                                 Diamond Reporting
 877.624.3287                    A Veritext Company                  www.veritext.com
 Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 87 of 96


[hearing - k2]                                                                     Page 6

 hearing 31:19         identify 60:12            57:14,18,22 60:24    interested 79:17
 held 1:18                64:24                  61:4 62:5,24,25      interpretation
 hereinbefore          identity 57:17            63:24,25 64:5,7        74:22
   77:11 79:11            60:23 62:11 75:8       65:6,7 66:4,6,25     intoxicated 53:9
 hereunto 79:19        illegal 49:13             67:15 68:13 72:7       72:10
 hey 14:24 46:9        implicating 62:5          74:16 75:13          investigate 26:3
 hide 24:2 50:23       incident 26:22,24       inmate's 75:4            69:11,15
 hiding 25:24 50:25       27:4,22 28:6         inmates 13:20,23       investigating 9:20
 hierarchy 13:9           29:21 30:9 40:10       14:3,7 17:10,11        14:9
 high 6:20 7:14           47:16 53:6 55:3        19:10 20:12,17       involved 65:4 66:4
   13:19 25:7,11          56:6 57:20 61:7        25:9 27:16 29:23     involving 26:22
 hired 6:24 11:7,14       68:10 71:22            30:14,22 32:2          28:6 29:21 30:12
   15:20 16:12,15,16   incidents 9:21            34:25 41:3,4           30:20 55:4 68:10
   28:24                  53:5                   44:23 45:16,19,25    irritated 50:15
 hit 17:7 68:24        including 55:25           46:4,21 49:4         issacharoff 2:12
 hits 36:19,20         indicating 33:10          50:13,17,20 53:9       56:16,22 62:2,14
 hold 12:13 21:4          50:9                   53:13,14 55:17,19      63:15,21 64:17
   57:22 58:6          indication 30:11          56:9,10 57:2,4         65:24 74:4,10
 honorably 10:14       indirectly 66:20          58:6,12,17 60:11       75:19 76:6
 horseplay 61:12       individual 75:12          60:13,15 62:3        issue 23:3 30:8
   64:7 71:12 72:3     individually 45:16        66:16 67:4,9,10,23   issues 23:4 39:24
 horsing 57:21,25         45:19                  68:2,8,17 71:12,19             j
   63:3                inform 68:8               71:22 72:2
                                                                      jail 23:10,23 24:15
 hour 40:12,12,21      information 13:7        inside 20:3,12,19
                                                                        24:17 30:7 33:8
 house 17:9               32:9 62:4,15,18,21     21:3 22:8,12
                                                                        33:22 49:7
 housing 65:13,14         63:4 75:13,14          30:17 33:8 34:7
                                                                      jaw 41:13,15
   68:15 71:10            78:20,21               39:16,21 44:12
                                                                      job 12:15,18
 huge 47:25            initial 16:18 37:25       45:2,7 49:3,5 51:3
                                                                      judge 3:13
 hundred 7:2 12:14     initially 11:7,13         60:11 61:16 68:7
                                                                      july 53:24 54:2
   61:9                   20:11 34:15 42:2       69:7
                                                                      jump 72:15
 hyoid 73:19           initiated 43:14         inspect 20:17 22:4
                                                                      june 51:7,9 52:8
           i           injure 41:16              22:6,7
                       injured 71:20           inspected 55:16                 k
 idea 38:22,24 48:9
                       injuries 9:21           instances 25:4,9       k2 24:13,22,25
 identifiable 55:18
                       injury 38:25              47:20,22 66:19,20      25:7,14 26:7,15
 identification
                       inmate 14:10,10           66:21 70:24            27:20 29:22 30:4
   51:11 54:4 59:4
                          20:18 21:2 25:7      interaction 27:5         47:14 48:2 53:10
   63:24
                          27:12 31:11 34:9       74:18 75:11            55:17,18,23 56:3
 identified 57:14
                          34:17 35:12 41:2     interactions 27:6        65:4 68:14 69:11
   74:16 75:7
                          44:25 45:18 46:4       27:9                   70:16 72:10
 identifies 62:15
                          46:23 47:5,7

                                   Diamond Reporting
 877.624.3287                      A Veritext Company                    www.veritext.com
 Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 88 of 96


[kearins - minutes]                                                               Page 7

 kearins 28:12,14          71:4 73:21             67:21               making 35:25
   28:17 29:15 32:8     known 22:24 26:7       llc 80:1                49:22 58:8,18
   35:16 38:5,8,14,18      56:12 57:5 58:15    local 13:22            male 22:23
   41:10 42:9 43:7         58:23               located 12:22 17:5     manage 13:8
   56:7,9,11,11,18                 l              17:23 18:3 33:2     management
   57:3,5,5                                    location 11:17,21       13:10
                        l 3:2,2 4:2 77:2
 keep 8:20 14:4                                lock 21:6 68:17        manhattan 15:16
                        labeled 65:3
   25:21                                       lockdown 30:25          15:17
                        lane 4:13
 kept 32:6                                        30:25 35:4          manning 8:13
                        laufer 2:4,7 4:8,25
 key 67:21                                     locked 20:6,13         marijuana 26:8,10
                           56:21 61:24 62:8
 keys 69:25 70:10                                 31:4,12,18 39:20    marked 51:9 54:3
                           63:9,20 64:14,19
   70:11,13                                       39:22,25 45:6        59:3
                           65:18 72:18 73:25
 kicked 45:5                                      68:21 69:22         marriage 79:16
                           75:17,21 76:8
 killed 46:9,11,13                             long 9:15 11:24        matter 71:8 79:18
                           78:17
   74:19,20                                       12:4 13:3 20:25     mcc 11:23 13:18
                        laughing 46:15
 kind 25:16 27:3,5                                32:21 40:4,7,8,10    16:11,17 55:24
                        law 2:4 10:24 11:3
   27:12 28:16 32:16                              40:16,19,23 43:13    56:11,12,19 57:5,6
                           16:4
   34:24 35:2 39:6                                59:7                 58:15 70:16
                        layout 17:2
   47:3 49:17 68:2                             longer 12:6            mean 16:16 27:23
                        lazy 41:4
   68:14 70:12 73:13                           look 23:12 25:20        47:4 62:9 67:6
                        learn 8:8
 kitchen 18:5                                     51:14 53:17,17       71:13 73:10,14
                        learned 13:6 24:17
 kneecap 36:20                                    55:13 64:23 67:9    meaning 20:15
                        leaving 29:19
 knew 32:13 71:24                                 67:10,11,12          31:3 60:10 68:23
                        left 7:14 10:11,19
 know 6:21 11:10                               looked 34:6 37:3       member 71:5
                           18:7 31:8 33:15
   12:6,12 16:12                               looking 22:7,10        members 10:23,23
                           34:8 44:17,22
   17:20 21:15 23:8                               25:22 38:17 67:22   men 61:17
                           46:6
   23:9,9 24:16,25                             lot 13:7,12,24         mention 52:23
                        license 6:15 16:3
   25:2,11,12 26:7,9                              16:19 35:17 42:13   metal 23:14,16,19
                        lie 53:5,6
   26:11,11,14,16,25                              47:20 50:9 60:11     23:21,24,25
                        lieutenant 14:15
   29:2,11 30:16,16                               66:12 71:12         metropolitan
                           14:18,24 15:3,5,6
   30:20 32:4,10,16                            lots 23:10              15:15
                           15:7 42:23 43:4
   34:17 35:15,23                              low 36:14,17,21        microphone 74:5
                        light 69:17,21
   36:2,4,17,18 38:7                           lucas 2:12 74:2        middle 33:14
                        lighting 34:20
   39:4 41:15 45:12                            luck 75:24             midnight 29:8
                           35:3
   47:3 48:3,4,5,13                                      m            military 7:10,23
                        lights 34:24
   48:16 49:10 50:14                                                   8:4,15,24 10:10
                        line 58:14 59:12       ma'am 27:13
   51:3,17,23 53:5                                                    mind 40:2
                           60:19 80:5          machine 43:2
   54:6,16 57:15                                                      minute 32:24
                        listening 37:10        mail 39:5 73:6
   58:3 61:15,17                                                       66:22
                           71:3                mailed 51:22
   63:7 66:24 67:19                                                   minutes 40:20,20
                        little 23:2 24:4       main 20:4 37:22
   70:2,8,9,22,23                                                      40:21
                           32:17 41:23,24
                                   Diamond Reporting
 877.624.3287                      A Veritext Company                    www.veritext.com
 Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 89 of 96


[misidentified - p.m.]                                                             Page 8

 misidentified             43:22 47:17 71:22   obstructed 73:8         officers 18:12,14
   74:23                   73:10,12            obstructing 73:12         18:18,21 19:20
 missing 23:14,17        new 1:2,20 2:6,6,9    obviously 27:23           28:19 32:17,22
   23:19,21,24 46:6        2:11,11 4:5,14        64:15                   34:4 35:12,14,15
 moment 39:25              11:19,23 16:20      occasions 52:11           35:17 42:14 43:9
 morning 4:24              19:20 44:14 53:6    occurring 33:6            43:17 48:25 67:3
   27:13 68:19 69:4        75:25 79:4,8 80:1   october 1:11 11:10      offline 63:17
 morrison 1:3 2:5        nicole 1:3 2:5 80:2     16:13,13              oh 50:18 73:15
   80:2                  nine 7:16 9:17        odd 48:24                 74:18
 mouth 37:7,16           nodding 5:12          office 2:4,9            okay 7:4 11:12
   72:15                 non 1:14              officer 1:15 4:1,24       15:8 17:21 26:19
 moved 43:25 45:4        normal 29:10            5:1 6:1 7:1 8:1 9:1     28:3 33:11 51:17
 movement 50:9,17        notary 1:19 4:4         10:1,17 11:1 12:1       51:18 54:17,18
   67:15                   77:22 79:7 80:25      13:1 14:1 15:1          59:21 63:20
 moving 31:18,21         note 5:10               16:1 17:1 18:1        once 19:20 31:6
   32:7,10,14 35:10      noted 58:11             19:1,18,23 20:1,16      32:11 35:5 38:4
   37:11 47:8,25         notice 37:13 67:14      21:1 22:1,17 23:1       39:9 42:23 48:9
   48:5 50:18 51:2         67:15,23 69:5         24:1 25:1 26:1          68:5,17 69:25
   72:13,16              noticed 37:15           27:1 28:1,12,13,17      71:3
 mp 8:5,8 10:8             50:19 52:24 69:20     28:21 29:1,15         ones 64:25 67:25
 mps 10:24               notified 14:17          30:1 31:1,16 32:1     open 17:8,12 32:3
 muffle 70:13            notify 14:20,21         32:5 33:1 34:1          60:10 68:22 69:8
 murdered 39:16          november 79:20          35:1,17 36:1 37:1     opening 35:24
   73:3                  number 67:6 78:6        38:1,8 39:1 40:1      operations 15:2,4
 mute 74:5               nurse 6:13,16 16:3      41:1,9 42:1,9 43:1      15:5
          n                16:6 54:7             44:1 45:1 46:1        order 4:17
                                   o             47:1 48:1 49:1        orderlies 69:3,3
 n 2:2 3:2 4:2 74:14
                                                 50:1 51:1,13 52:1     ordinary 52:13
   77:2 78:14            o 3:2 4:2,2,2,2,2
                                                 53:1 54:1,6,12,20     original 3:9,17
 naked 25:10               74:14 77:2
                                                 55:1 56:1,18 57:1     outcome 79:17
 name 4:9,25 46:5        oath 3:12 6:2
                                                 58:1 59:1 60:1        outside 13:20
   46:24 61:6 62:24      objection 56:16
                                                 61:1 62:1 63:1          21:25 33:4
   64:4 74:11 80:2,3     objections 3:21
                                                 64:1,11,23 65:1       overall 55:10
 names 60:14 62:3        objects 58:16
                                                 66:1 67:1 68:1        overdose 48:4
 nature 8:21 24:6        observation 37:25
                                                 69:1 70:1 71:1        overseeing 8:18
 necessarily 13:18         72:8
                                                 72:1,20 73:1 74:1              p
   25:4 30:6 53:16       observe 34:15
                                                 74:3,4 75:1,18,21
   71:13,15                67:4,7,8                                    p 2:2,2 3:2 4:2
                                                 76:1 77:1 78:1
 neck 41:17 73:8,23      observed 71:19                                  74:14
                                                 79:1 80:3,21
 need 4:15 6:6,21        observers 68:2                                p.m. 29:7 30:25
                                               officer's 18:8 68:6
 never 27:14,23          observing 22:9                                  40:14 68:18
   37:15 42:25 43:3        53:8 67:14,25
                                    Diamond Reporting
 877.624.3287                       A Veritext Company                    www.veritext.com
 Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 90 of 96


[page - reason]                                                                 Page 9

 page 54:20 55:13        19:3,8 24:10,20      possible 36:13        provide 64:13
   59:8,14,17,18,19      30:4 70:17,21          63:18 64:3          provided 62:3
   60:3 61:22 62:23      71:11                post 8:14 18:19,23    public 1:20 4:4
   63:4,23 64:4,25     person 62:16             20:9                  77:22 79:8 80:25
   74:11,12 75:2,7,9     74:24 75:5,7,8       posts 17:23           pulse 37:9 38:4,4,6
   78:5,16,21 80:5     personally 27:22       potentially 74:24     pursuant 1:16
 pages 54:14           phase 19:4             prefer 76:7           put 35:2 42:11
 pants 37:2,3          phone 71:3             presented 52:17         49:25 57:22 58:4
 paragraph 55:16       photo 60:5,8 75:3      preserve 10:4           70:11
   57:13 60:18 64:25   photograph 65:3        pressed 32:6,8,11              q
   74:22                 75:4                 pressing 14:14
                                                                    question 5:7,17,18
 paragraphs 59:14      phrase 57:25 58:2      pretty 10:3 36:14
                                                                      23:18 54:17 72:23
   59:15,18,19,23      physically 21:19         36:21
                                                                    questions 5:5,11
   61:23 63:12 64:24     21:20 41:8 47:17     prevalent 70:16
                                                                      5:20 64:22 65:19
 paranoid 25:7           50:25 61:18 67:13    prevents 20:3
                                                                      66:2
   53:15                 71:8,23 72:6         previously 74:17
                                                                    quick 60:2 63:10
 part 23:9 29:16       picking 50:24          primary 66:16
                                                                      72:23
 particular 11:17      pictures 60:15         prior 6:17 12:16
                                                                    quickly 51:3
   12:11 18:21 24:18   pieces 23:14,16,19       18:22 26:24 27:4
                                                                    quite 26:17 28:25
   26:5 30:4,7 65:17     23:22,24,25            28:22 29:20 40:10
                                                                      60:12
 parties 3:7 4:18      pierson 74:13,16         57:20 68:10 71:21
   79:15                 74:23                prison 13:9 16:25              r
 parts 55:10           place 4:16 77:11         17:5 70:21          r 2:2 3:2 4:2 74:14
 party 1:14            placed 16:17           prisoner 9:4,10,10      77:2 79:2
 passed 58:5             35:22                  9:11,11,20,20       ran 23:23 25:10
 patricia 1:19 79:7    plaintiff 1:5,16 2:4     13:15,15,16,16      random 22:5
   79:23                 78:4                   39:18                 55:24
 patrol 20:7,10,23     plaintiff's 51:10      prisoners 8:18 9:3    randomly 25:23
   21:24                 53:25 54:3 59:3        9:21 23:5 24:22     rapport 28:18
 patrols 22:11         playing 23:5 46:25       24:23 26:14 49:11   react 13:14
 pause 63:8,10           47:8 48:22 58:2        49:12               reacting 13:22
   64:10                 61:19 71:23 73:11    probably 36:19        read 54:13 59:13
 payano 65:5             73:16,16               70:18                 59:17,18 73:2
 pedophiles 13:25      please 4:9 5:6,10      problem 24:9,11       reading 59:22,24
 pending 5:17          pockets 70:12            24:19 26:13 30:4    ready 35:11
 people 20:3 50:2,3    point 35:18 42:22        70:20,23            really 17:15,18
   50:19                 43:24                problematic 27:11       25:2 37:6 42:2
 percent 7:3 12:15     police 7:23 8:4,15     procedure 1:18          53:14 60:2 61:15
   61:9                policy 56:12,19        properly 9:4            63:10 72:15
 period 10:8,9           57:6                 property 35:6         reason 5:16 12:11
   15:18 17:15,18,25                                                  12:20 15:23 48:6

                                  Diamond Reporting
 877.624.3287                     A Veritext Company                   www.veritext.com
 Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 91 of 96


[reason - school]                                                               Page 10

   60:7 61:14,25        relation 17:4 55:3    resigned 15:21,24      riot 8:13
   80:5                 relationship 28:16      16:2                 rip 35:2
 recall 11:5,6 15:18    relayed 62:25         respective 3:6         rise 13:19 41:23
   16:10,11 18:23,24      63:25 64:2,8          31:4                 rising 38:18 42:3
   19:6,13 28:7,10,23   relieve 19:18         respond 14:14          rn 6:13,14
   29:5,9 30:3 33:7     remember 13:17          32:18,22             roberto 1:4 2:5 5:3
   36:16 37:20 43:13      16:14 25:6 27:2     responded 46:12          26:23,25 55:4
   45:25 52:9,10          28:19 29:12,13,25     46:20                  62:6
   53:4 57:23,24,25       31:6,8 35:11,16     responding 34:16       roll 52:24
   58:8,10,18 60:4,7      36:25 37:16,17,21     37:11                rolled 52:25
   60:16,23 63:5          37:23 38:17 39:23   response 5:8 31:22     rolling 44:21
   73:2,4 75:10           40:13,18 42:11,12     31:24                rooftop 17:7
 recalled 56:2 75:5       43:15,20 44:19      responses 5:11         rotated 16:20
 receive 31:22,24         45:19 46:3,4,5,24   responsibile 60:20       18:25
 received 8:24 39:9       48:23 50:5 52:21    responsibilities       rotational 19:4
   48:10,11               53:21 54:11 55:8      13:11 19:9           rounds 22:4 29:10
 recess 74:8              55:9 57:17 60:13    responsibility           29:11,12,14 68:9
 recollection 74:21       60:14 61:5,6 65:6     25:17                rules 1:17
 record 4:10 50:10        65:7,10,12,14       responsible 60:21      rumor 57:13
   79:12                  66:18 72:11 73:5      62:12,13,17 71:2       62:25 63:25 64:2
 red 53:2,11,14,16        73:6,20 75:16       responsive 42:6          64:8 74:25 75:6
 redact 64:9            remembered 37:5       rest 63:11             rumored 63:2
 redacted 57:15,16      remotely 4:16         retained 78:11         rumors 48:20
   61:25 62:2,15,24     remove 63:18          review 51:15             49:24
   74:11 75:9           removed 56:11         reviewing 51:16                  s
 redaction 60:18          57:5                  54:15,19
                                                                     s 2:2 3:2,2 4:2,2
   62:19,23             report 10:3,4         richmond 79:5
                                                                       74:14 78:2 80:5
 redactions 59:16         23:15 39:6,10       rid 50:11
                                                                     safe 8:20
   59:20 63:19,23         48:7,11,14          right 7:14 12:3,17
                                                                     sanction 72:2,4
 refer 63:23            reporter 4:19 5:8       17:2 19:25 20:5
                                                                     save 32:16
 refers 64:5              5:13 6:3 51:12        21:13,18,20 22:15
                                                                     saw 25:8 30:18
 regain 42:5              54:5 59:5 78:11       24:7 26:4 27:25
                                                                       34:15 36:25 37:25
 regarding 5:5          reporting 80:1          31:2,5 33:10,11,22
                                                                       41:11,23 43:9
   75:13,15             reports 10:2            34:20 36:20 42:12
                                                                       50:16 75:3
 registered 6:13        represent 5:2           42:23 44:18,19
                                                                     saying 32:7 39:13
   16:3,6               requested 78:20         47:11 52:14,15
                                                                       47:24 50:18
 regular 13:21 14:3     require 16:23           54:10 62:8 64:14
                                                                     says 57:2 65:2
 regularly 20:8         requirements 67:3       68:7 69:13,15,16
                                                                     scenario 13:13
 related 47:20,22       rescue 38:15,16         69:17 76:9
                                                                     school 6:21 7:14
   63:11 66:19,20       reserved 3:22         rights 9:4
                                                                       8:7,11
   79:15

                                   Diamond Reporting
 877.624.3287                      A Veritext Company                   www.veritext.com
 Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 92 of 96


[schooling - stretcher]                                                           Page 11

 schooling 9:15           shift 20:11 68:20     smuggling 56:3          39:24 41:3
 scope 52:13              shiny 37:5            social 4:18           stands 41:6
 screaming 29:24          shocks 42:20 43:2     somebody 21:3         start 51:6 54:16
   30:15,23 31:14         shoes 67:16             42:11 66:23 67:19     55:15 67:22
   40:17                  short 31:13 63:16       69:9                started 28:20
 scroll 55:14             shouting 29:24        somebody's 73:12        30:14 40:17 43:7
 sealing 3:7              showed 47:3 60:15     somewhat 41:22          43:7 44:24 46:15
 second 19:23             shown 65:3            soon 26:2 69:21,23    starts 40:14
   20:15 22:17 33:17      sia 14:16,20,21       sort 11:2 48:12       state 1:20 4:4,9
   55:13 60:18,19         side 11:4 12:14       sound 61:8 70:13        79:4,8
   63:13 64:25              13:10 18:7 33:10    sounded 40:6          stated 65:4
 security 62:7              33:15               sounds 58:3           statement 52:5,12
 see 13:8 26:17           sign 76:2             south 16:23 17:5,6      53:23,23 55:21
   33:23 34:19 35:7       signature 79:23         17:10,23 19:7         57:9,11,24 58:9,19
   36:8,11 38:2,17,25     signed 3:10,12,15       25:5 58:15            58:21 78:7,8,9
   42:2 44:18 51:2        signs 53:19           southern 1:2 2:9      statements 54:9
   53:19 62:8 67:19       similar 54:13         speak 44:23 45:15       55:2 75:11
   68:6 71:17             situation 9:13 10:5   speaking 52:10        states 1:2,8 2:9,10
 seeing 37:23               14:2,25 15:6 25:6   special 8:7 9:24        5:4
 seen 27:23 36:24         situations 9:5          22:19               station 18:8,17
   47:17 62:4 71:22         13:14               specialty 7:21          68:6
   72:12 73:11,13         six 17:14 59:8        specific 6:7 25:15    stations 17:22
 send 12:8 75:25          skills 8:16           specifically 18:24    stay 44:12
   76:4                   skin 37:4,6,23          40:14 55:12 66:14   stealing 50:4
 sense 70:14                72:13                 73:4                  66:23,24
 sent 12:9 39:5 48:7      small 18:16           specifics 29:12       step 16:4 71:16
   59:10                  smell 24:18 25:13       55:10 73:6,20       stepped 32:12
 separate 14:3,12           25:16,20 26:2,4     specified 77:11         40:2 43:10
   52:10                    29:21,22,22 30:2    spin 58:4             stepping 68:9
 separated 14:13            48:2 50:15 68:14    spine 41:17           sticks 55:19
 september 59:2,8           68:16 69:11,24      spoken 74:15,17       stint 66:13
 serve 7:12                 70:18               spread 29:18          stipulate 4:19
 served 7:16              smelled 25:2,15       ss 79:4               stipulated 3:5,20
 service 3:16 7:19          29:23               staff 14:16           stomp 67:20
   10:23,23 44:16         smoke 26:17,18,19     stain 37:2,17         stopped 43:23
 set 67:6 79:11,20          30:2 48:2 50:7,8    stairs 33:16          story 49:22 56:2
 shaking 5:12               50:11,14 55:17      stamp 74:12           straight 18:6 34:7
 shank 58:15,23             69:6                stand 21:5,17 41:5    street 2:6,11
 sharpened 58:16          smoker 65:5             41:8                streets 49:6
 sheet 80:1               smoking 27:20         standing 20:18        stretcher 32:12,16
                            69:9                  21:2,16 31:11         32:19,25 34:2,2

                                     Diamond Reporting
 877.624.3287                        A Veritext Company                  www.veritext.com
 Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 93 of 96


[stretcher - trial]                                                             Page 12

   35:11,24 43:22,25             t            think 11:5 36:9,13       19:3,7 20:14
 stronger 61:18        t 3:2,2 77:2 78:2        38:19,23 39:12         22:16 24:10,20
 stuff 6:2 47:5,6        79:2,2                 44:15 66:11 70:15      30:3 31:13 32:16
   49:17               take 4:16 5:8,13         71:24 72:19 74:2       32:20 34:18 39:20
 stupid 46:17 71:14      5:15,19 21:14          75:17 76:9             40:3,18,23 44:25
 stupidly 46:20          32:21 35:4 40:19     third 59:9               45:23,24 66:14
 subpoena 1:17           51:14 63:8,9,13,16   thorough 28:21           68:12,22 69:5
 subscribed 77:18      taken 1:16 56:7        thoroughly 56:13         70:17,21 71:11
   80:22                 74:9                   56:20 57:7             77:10
 subsequent 17:17      takes 15:7 32:17       thought 16:4          times 22:3 28:22
   43:17               talk 8:5 30:9 49:13      62:12,16               29:17 67:7
 successful 43:18        49:16 59:25 60:17    three 18:14,15        title 54:8
   43:19               talked 24:4              36:19 54:9 59:15    today 53:4 56:18
 successfully 15:9     talking 10:22 49:2       59:19 61:23 64:24      75:23
 suggested 72:19         50:18,20             threw 70:6            toe 20:17
   72:24               taught 8:11,12,13      throat 39:2           toilets 70:3,7
 suitable 12:18          9:8,23 14:11         throw 49:17           told 19:17 32:14
 suite 2:6             teach 8:17 9:7,12      thrust 41:14,15          36:7 38:4,18
 supervisors 10:25       9:19 10:2 13:19      thud 36:11               41:13 42:21 74:25
 suppose 14:14         technically 14:23      tier 17:8,11 20:3        75:6
   68:22                 69:7                   20:12,16,16,23      top 33:14,15,16
 supposed 12:8         tell 62:19 63:22         21:16 22:6 29:24       63:6
   14:23 67:4,7,18     telling 49:21 71:4       29:25 30:5,7,17     totally 5:16
   69:10,14            tend 10:24               31:7,7,9,11,16      touched 37:8
 sure 7:3 11:11        terms 11:20 17:19        33:2,6,9,10,13,18   touching 72:6
   12:6,15,17,19         51:25                  34:7 35:9 39:16     tour 22:2,3 29:4,7
   17:18 21:17 27:10   testified 4:5            39:21 40:15,15,18      29:9,20 67:5
   35:25 44:16 48:11   testify 77:5             44:17,22 45:2,5        68:11
   61:9 65:24          testimony 5:24           47:2,23 49:3,5,9    trades 68:3
 suspect 69:9            77:6,10 79:13          50:6 51:3 60:10     trained 9:2 28:20
 suspects 55:23        thank 7:19 16:8          60:11 61:16 65:8       29:3,3
 swear 4:20              75:22                  65:11 68:7,23       training 8:24
 sweatpants 37:18      thick 47:25 50:7,8       69:19 70:2             12:16 13:13,17
   37:18               thing 22:22 25:19      tiers 17:13 19:24     transcript 76:2
 switch 42:25 43:6       27:17 48:24 49:16      20:8,19 21:3,7,25      77:9,9
 sworn 3:10 4:4          69:24 70:25 71:21      22:5,5,9,12 31:4    transport 9:3
   77:5,18 79:11       things 8:20 17:19        33:12,15,23 69:7    transported 44:6
   80:22                 24:5 25:8 37:22      time 1:12 3:22 5:9       44:8
 synthetic 26:8,10       49:13,19 61:12         5:15 7:7 10:16      transporting 36:3
 system 13:9 23:23       67:22 71:14            15:18,20 16:4       trial 3:22
                                                17:15,18,25 18:20

                                  Diamond Reporting
 877.624.3287                     A Veritext Company                   www.veritext.com
 Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 94 of 96


[true - york]                                                                 Page 13

 true 36:10 77:9         71:10               wardens 48:7            29:4,6 41:12
   79:12               unknown 49:3          wasting 32:20           67:17
 truly 39:15           unlock 69:2           wave 50:16            worry 11:12
 trust 58:12           unlocked 34:5         waving 50:10,12       wrist 37:9
 truth 49:21 77:5      unsigned 3:14          50:14                write 10:2,3,4 52:5
 trying 50:6,16,22     upset 45:10           way 10:11 17:19       writing 52:2
 two 13:4 17:9         usa 80:2               22:20 31:7 33:9      wrong 30:20,21
   18:21 35:12,14      use 55:18 58:2         34:7 42:6 43:21                x
   37:22 52:10 54:14   usually 18:18,20       49:18 54:6 79:17
                                                                   x 1:3,10 78:2,14
   54:20 56:8 59:14      19:16,18 20:2       weapons 24:2
   59:17                 35:3 47:20 67:24    wear 67:18                      y
 type 5:25               69:17               wearing 67:15,19      y 4:2
 types 6:7 67:16                v            weeks 9:17 13:4       yeah 10:13 48:19
 typically 14:17                             went 6:22 9:16          73:15,24
                       v 80:2
   15:4 19:19,22                              10:22 11:25 12:5     year 6:20 7:3
                       various 20:7 21:25
   27:14 32:23 68:16                          27:12 31:13,16         11:11 16:14
                       venditti 1:19 79:7
   69:5 70:3                                  32:15 33:25 34:5     years 7:16,18
                         79:23
           u                                  37:3,8 38:19           52:20
                       verbal 5:11
                                             west 2:6              yelling 30:15,23
 u 3:2 4:2             verified 4:22
                                             wet 37:19               31:14 40:17 44:24
 u.s. 53:25 74:13      veritext 80:1
                                             wheeled 47:7            45:8 47:24
 un 64:9               video 1:18 4:20
                                             whereof 79:19         york 1:2,20 2:6,6
 underlying 62:20      viewed 72:5
                                             wire 23:25              2:9,11,11 4:5,14
 understand 13:9       violence 9:10,12
                                             wish 75:24              11:23 44:14 79:4
   48:17 61:19,21        13:15,16 14:10
                                             withdraw 23:18          79:9 80:1
 understanding           66:12,15
                                             witness 1:15 3:10
   12:7 49:2 60:9      visitors 55:24
                                              3:16,18 4:3,20,21
   62:22                        w             28:2 49:14 63:17
 uniforms 55:20
                       wait 19:22             64:3,21 74:7,15
 unit 8:15 11:19
                       waived 3:9             76:12 79:10,13,19
   17:8 18:4,21
                       walk 18:6             witnessed 27:14
   19:22 22:16,19,23
                       walked 46:16          witnesses’ 80:3
   23:13 24:10,12,12
                       walking 50:19         woke 43:3
   24:19 25:4,21
                       walls 23:12 67:11     words 26:3 58:4
   33:3,4 44:7,9,12
                       want 5:15 17:15       work 6:18 12:4
   56:8 58:14,15,17
                         17:20 41:5 54:12     16:23 28:16 52:14
   58:23 68:15 71:15
                         55:12 63:15 64:10    69:4
 united 1:2,8 2:9,10
                         65:19 76:3,4        worked 11:21,24
   5:4
                       wanted 37:9 60:12      28:13,25
 units 16:21 17:9
                       warden 39:5           working 6:16
   18:25 22:23,25,25
                                              19:17 28:8,9,11,23
   25:5,10 67:3,18
                                  Diamond Reporting
 877.624.3287                     A Veritext Company                  www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 95 of 96



                  Federal Rules of Civil Procedure

                                  Rule 30



     (e) Review By the Witness; Changes.

     (1) Review; Statement of Changes. On request by the

     deponent or a party before the deposition is

     completed, the deponent must be allowed 30 days

     after being notified by the officer that the

     transcript or recording is available in which:

     (A) to review the transcript or recording; and

     (B) if there are changes in form or substance, to

     sign a statement listing the changes and the

     reasons for making them.

     (2) Changes Indicated in the Officer's Certificate.

     The officer must note in the certificate prescribed

     by Rule 30(f)(1) whether a review was requested

     and, if so, must attach any changes the deponent

     makes during the 30-day period.




     DISCLAIMER:      THE FOREGOING FEDERAL PROCEDURE RULES

     ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

     THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

     2019.    PLEASE REFER TO THE APPLICABLE FEDERAL RULES

     OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
Case 1:17-cv-06779-RA-DCF Document 92-11 Filed 08/05/21 Page 96 of 96

                VERITEXT LEGAL SOLUTIONS
      COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

 Veritext Legal Solutions represents that the
 foregoing transcript is a true, correct and complete
 transcript of the colloquies, questions and answers
 as submitted by the court reporter. Veritext Legal
 Solutions further represents that the attached
 exhibits, if any, are true, correct and complete
 documents as submitted by the court reporter and/or
 attorneys in relation to this deposition and that
 the documents were processed in accordance with
 our litigation support and production standards.

 Veritext Legal Solutions is committed to maintaining
 the confidentiality of client and witness information,
 in accordance with the regulations promulgated under
 the Health Insurance Portability and Accountability
 Act (HIPAA), as amended with respect to protected
 health information and the Gramm-Leach-Bliley Act, as
 amended, with respect to Personally Identifiable
 Information (PII). Physical transcripts and exhibits
 are managed under strict facility and personnel access
 controls. Electronic files of documents are stored
 in encrypted form and are transmitted in an encrypted
 fashion to authenticated parties who are permitted to
 access the material. Our data is hosted in a Tier 4
 SSAE 16 certified facility.

 Veritext Legal Solutions complies with all federal and
 State regulations with respect to the provision of
 court reporting services, and maintains its neutrality
 and independence regardless of relationship or the
 financial outcome of any litigation. Veritext requires
 adherence to the foregoing professional and ethical
 standards from all of its subcontractors in their
 independent contractor agreements.

 Inquiries about Veritext Legal Solutions'
 confidentiality and security policies and practices
 should be directed to Veritext's Client Services
 Associates indicated on the cover of this document or
 at www.veritext.com.
